      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 1 of 64



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR FERNANDEZ-RODRIGUEZ,
ROBER GALVEZ-CHIMBO, SHARON
HATCHER, JONATHAN MEDINA, and
JAMES WOODSON, individually and on
behalf of all others similarly situated,
                            Petitioners,                       OPINION & ORDER
                    – against –                                    20 Civ. 3315 (ER)

MARTI LICON-VITALE, in her oﬃcial
capacity as Warden of the Metropolitan
Correctional Center,

                            Respondent.


RAMOS, D.J.:

       �e World Health Organization declared the Novel Coronavirus Disease, COVID-

19, a global pandemic on March 11, 2020. Two days later, on March 13, the United

States declared the pandemic a national emergency. But even in the weeks and months

prior to those declarations, WHO and other public health organizations were warning

about the potential of the virus to infect and kill untold numbers of people around the

globe. Sadly, some of the most grim predictions have come to pass as the virus has taken
an unspeakable toll. �e experience in the United States has been particularly dire. By

all accounts, this country leads the world in both the number of infections and fatalities.

       �e virus started to spread particularly quickly through the City of New York in

the early spring of this year. It brought life in the City to a standstill, sickening hundreds

of thousands of residents. As thousands of people per day required hospitalization, the

virus overwhelmed New York’s healthcare system, despite drastic eﬀorts to blunt its

spread. �e pandemic has ebbed in New York, but it continues to ravage the country.

Indeed, as of the date of this Opinion there appears to be no end in sight, as each passing

day brings a record number of new cases.
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 2 of 64




       While our elected oﬃcials have debated how best to implement the

recommendations of public health authorities to slow the spread of the virus, there at least

exists a broad consensus as to what those appropriate measures are. Speciﬁcally,

individuals should, if at all possible, maintain an appropriate “social distance” from each

other and wear a face covering when that is not possible. Testing for the virus should be

made widely available and is strongly recommended for individuals that exhibit

symptoms of the disease. Individuals who test positive should be isolated, and eﬀorts

should be made to identify those who have recently been in close contact with infected
individuals, so that they may quarantine for an appropriate period of time. Finally, all

individuals should adopt a rigorous regime of personal hygiene, emphasizing frequent

hand washing.

       �ere is a common-sense recognition that jails and other correctional institutions

present a particular dilemma for combating the virus because, by their nature, they make

nearly impossible the imperative of social separation. It is for that reason that the Centers

for Disease Control and Prevention (“CDC”) issued speciﬁc guidance for correctional

institutions, and the Attorney General of the United States instructed all wardens to use

the tools at their disposal to lessen the number of inmates under their stewardship. It is

also for this reason that the management of the Metropolitan Correctional Center in

Manhattan (the “MCC”) was included in a series of meetings convened by Chief Judge

Colleen McMahon beginning in early March with other stakeholders in the criminal

justice system to discuss how our work might safely be carried on.

       �e inmates housed at the MCC were not spared the outbreak. As will be

discussed below, while the management of the MCC was well aware of the threat posed

by the virus and of the guidance that was issued to address it, it failed to implement

common-sense measures to stop the spread of the virus. In March and April, at least ﬁve

percent of the MCC’s inmates fell ill with COVID-19. Although no inmate died, many

were debilitated by coughs that wracked their bodies, fatigue so extreme they could not


                                             2
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 3 of 64




rise from bed, and a host of other symptoms. Even now, after the peak of the outbreak at

the MCC, a handful of inmates continue to test positive for the disease.

           Four inmates 1 currently held in the MCC petition this court for writs of habeas

corpus on behalf of themselves and other MCC inmates, arguing that the planning and

reaction to the pandemic — or lack thereof —constituted deliberate indiﬀerence to the

extreme risk the novel coronavirus posed. �ey argue that the conditions in which they

were held shock the conscience of any civilized society and violate their rights to Due

Process and to freedom from Cruel and Unusual Punishment guaranteed by the U.S.
Constitution. �ey now move the Court to preliminarily enjoin the MCC’s warden and to

order her to take certain precautions to protect all inmates from a new outbreak.

           �e warden, for her part, urges the Court to allow her and her team to prepare for

the next outbreak without judicial oversight, providing both an analysis of where her staﬀ

fell short during the ﬁrst emergency and promises for how they will improve as the

situation continues to develop. She also moves to dismiss the inmates’ claims insofar as

they seek release from the MCC.

           �e inmates are likely to show that the MCC’s response to the pandemic was ad-

hoc and overlooked many gaps in its scheme to identify and isolate infected inmates —

creating conditions that posed a substantial risk to the health of all inmates. As discussed

in further detail below, however, the Court concludes that the inmates are not

substantially likely to show that the MCC’s failures were a result of deliberate

indiﬀerence to their plight. Accordingly, the inmates’ motion for a preliminary injunction

is DENIED. Additionally, because the Court determines that there are no statutory or

equitable bars to considering release as a remedy for inmates in its ﬁnal determination of

this matter, the warden’s motion to partially dismiss the inmates’ petition is also

DENIED.


1
    A ﬁfth petitioner, Jonathan Medina, terminated his participation in this lawsuit on May 18, 2020. Doc. 41.



                                                       3
          Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 4 of 64



I.         FACTUAL BACKGROUND 2
           A. COVID-19 and Initial BOP Guidance
           Nearly 130,000 Americans have perished from COVID-19, and over 2.6 million

have become ill as of July 1. 3 �e numbers in New York City are no less sobering: over

20,000 have died and nearly 220,000 have gotten sick. 4 �e disease causes fever,

coughing, shortness of breath, nausea, loss of smell, and a host of other symptoms. 5 At

particular risk are older adults, as well as those with certain underlying conditions,

including heart disease, lung disease, and diabetes. 6 For the most ill, trouble breathing

and extreme fatigue can require hospitalization for intensive care. 7

           �e CDC identiﬁed correctional facilities as a setting of particular concern in

guidance dated March 23, 2020. 8 According to the CDC, the dense nature of a crowded

prison increases the risk of person-to-person transmission of the disease, especially as

new inmates enter the facility from any number of distant locales.

2
 By agreement of the parties, the Court took evidence for this motion in the form of declarations from and
depositions of MCC oﬃcials; 33 declarations submitted by current and former MCC inmates, as well as
depositions of 5 of them; expert reports from Dr. Homer Venters for the inmates and Dr. Rebecca
Lubelczyk for the warden; BOP guidance memoranda received by the MCC; certain documentary records
produced by the MCC; and photographs taken during a May 13 court-ordered site inspection. Although the
Court does not reference every inmate declaration in its Opinion and Order, the substance of each
declaration is reﬂected in the Court’s discussion.
�e evidence relied upon by the Court is contained in the following declarations of the following
individuals: Deidre D. von Dornum (Doc. 7), Arlo Devlin-Brown (Doc. 51), Ishita Kala (Doc. 54),
Assistant U.S. Attorney Jean-David Barnea (Doc. 60), Dr. Robert Beaudouin (Doc. 61), Schnahider
Demosthenes (Doc. 65), Associate Warden Charisma Edge (Doc. 66), and Assistant U.S. Attorney Allison
Rovner (Doc. 68). �e Court additionally take’s judicial notice of the latest infection statistics and
symptoms as published by the CDC and BOP. See Basank v. Decker, No. 20 Civ. 2518 (AT), 2020 WL
1953847, at *5 (S.D.N.Y. Apr. 23, 2020) appeal ﬁled No. 20-1966 (2d Cir. June 22, 2020).
3
 Coronavirus Disease 2019 (COVID-19): Cases in the U.S., Ctrs. for Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated July 1, 2020).
4
    Id.
5
 Coronavirus Disease 2019 (COVID-19): Symptoms, Ctrs. for Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html (last updated May 13,
2020).
6
    Id.
7
    Id.
8
    See Kala Decl. ex. 20 (“CDC Correctional Facility Guidance”) at 2.




                                                      4
           Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 5 of 64




            �e federal Bureau of Prisons (the “BOP”) has not been spared the impact of the

pandemic. According to its own data, as of July 1, nearly 1,600 BOP inmates were

currently ill with COVID-19, as conﬁrmed by testing; 90 have died since the outbreak

began. Over 160 staﬀ have tested positive and are currently sick, as well; 1 staﬀ member

has died. 9 Some BOP facilities are experiencing large-scale outbreaks, with the Bureau

identifying nearly 600 COVID-19 positive inmates in Butner, North Carolina; over 270 at

the Elkton facility in Lisbon, Ohio; over 110 in Seagoville, Texas; and nearly 100 in

Fairton, New Jersey. 10
            �e BOP began planning for the coronavirus pandemic in January 2020 as part of

its “Phase One,” using its Pandemic Inﬂuenza Plan as a guide. 11 �e Bureau issued its

ﬁrst guidance to prison oﬃcials on January 31 and then on February 29, recommending

that facilities screen staﬀ and new inmates for exposure to persons either diagnosed with

COVID-19 or who exhibited symptoms of the disease. 12 �e guidance further

recommended, inter alia, educating staﬀ, ﬁtting them for N95 respirator masks, and

conducting an inventory of and procuring personal protective equipment (“PPE”). It also

recommended that prison executive staﬀ “determine where persons with COVID-19 risk

factors would be quarantined in the facility, if needed.” 13 Finally, the February 29

guidance included a screening tool for inmates. 14 It directed that screeners ask whether

the inmate had been to an area where COVID-19 was prevalent and whether the inmate

had been in contact with someone diagnosed with COVID-19. It listed fever, cough, and



9
 See COVID-19 Update, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated July 1, 2020).
BOP reports “the most recently available conﬁrmed lab results involving open cases from across the
agency.” Id. (emphasis removed).
10
     Id.
11
     Edge Decl. ¶ 9.
12
     Beaudouin Decl. exs. 2, 16.
13
     Beaudouin Decl. ex. 2 at MCC 1727.
14
     Beaudouin Decl. ex. 16.



                                                  5
          Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 6 of 64




shortness of breath as symptoms to look for, and noted that “[f]ever may not be present in

some patients.” If an inmate was symptomatic, the tool directed screeners to immediately

place a surgical mask on the inmate, to isolate the inmate, and to “minimize and keep a

log of all persons interacting with (6ft.) or caring for, the inmate,” and for staﬀ to wear

proper PPE around the inmate.
            B. MCC and the Early Pandemic
            At the time of the February 29 guidance, MCC leadership had not engaged in any

planning for a potential outbreak. 15 On February 27, a security failure unrelated to the

pandemic hit the MCC: one of its correctional oﬃcers smuggled a loaded ﬁrearm into

the facility, prompting a complete lockdown as staﬀ searched for the gun. 16 On March 4,

over 150 inmates were moved to another BOP facility in Otisville, New York to facilitate

the search.

            During this time, prison oﬃcials attended several meetings with stakeholders in

the federal justice system as it prepared for the looming COVID-19 pandemic. At the

ﬁrst such meeting, convened on March 4 by Chief Judge Colleen McMahon of this

District with the U.S. Marshal’s Service, the Federal Defenders, and others, MCC

oﬃcials indicated that they had not yet begun planning for the pandemic due to the

ongoing search for the smuggled gun. 17 Chief Judge McMahon convened a second

meeting on March 12 to speciﬁcally discuss issues surrounding COVID-19. At that

meeting, the MCC’s warden indicated, inter alia, that the facility did not have a testing

protocol or a plan for acquiring test kits and that it had not identiﬁed a location to isolate

sick inmates, but that it had ordered PPE for staﬀ. 18

15
  See Kala Decl. ex. 7 (“Licon-Vitale Dep.”) at 15:11–14 (Q: “[H]ad anything been done as of March 1st
to plan for COVID-19?” A: “Not that I’m aware of.”).
16
     Edge Decl. ¶ 17.
17
     Von Dornum Decl. ¶ 6.
18
     Id. ¶ 10.




                                                   6
           Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 7 of 64




            �e MCC’s lockdown was lifted on March 13, after the gun was found, returning

the prison to normal operations. 19 �e same day, BOP oﬃcials promulgated guidance

regarding “Phase Two” of the Bureau’s response to COVID-19; they updated the

guidance on March 18. 20 In that guidance, BOP suspended legal and social visits, as well

as non-essential inmate movement, for 30 days. It further recommended continued

symptom screening and temperature checks for staﬀ. It recommended that all new

inmates from geographic areas suﬀering community spread of the virus be screened, that

at-risk asymptomatic inmates be quarantined, and that “[s]ymptomatic inmates with
exposure risk factors [] be isolated and tested for COVID-19 per local health authority

protocols.” 21 It also recommended that wardens “implement modiﬁed operations to

maximize social distancing in [BOP] facilities, as much as practicable.” 22 MCC staﬀ

held a series of town halls with inmates soon after the guidance was released to explain

the new procedures, including the reasons for suspending visits and the need for social

distancing. 23

            Chief Judge McMahon convened a third meeting on March 20. At that meeting,

the MCC’s warden reported that the prison had identiﬁed 23 inmates as being at-risk for

serious complications from COVID-19. 24 �e warden told the group that the prison had

no test kits, and a total of 30 N95 masks and 100 surgical masks for an inmate population

of over 650. She also indicated that two inmates had been sent to the hospital after


19
  Edge Decl. ¶ 17. About one-third of the inmates had returned from Otisville on March 9, and nearly all
of the remainder returned on March 12. Id.
20
  Edge Decl. ex. 1 at MCC 1390–94. On this date, BOP promulgated guidance for Phase 3 of its action
plan, as well. Edge Decl. ¶ 11. It related to remote work for administrative locations and is not relevant to
this lawsuit.
21
     Edge Decl. ex. 1 at MCC 1393.
22
     Id.
23
     Edge Decl. ¶ 19.
24
     Von Dornum Decl. ¶ 15.




                                                      7
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 8 of 64




exhibiting symptoms of COVID-19, although they tested negative. �e warden reported

that if other inmates complained of symptoms, they would be screened for elevated

temperature or the presence of symptoms consistent with COVID-19. Additionally, the

MCC assigned inmate orderlies to begin cleaning common areas on a regular basis as a

preventative measure. 25
           C. �e Outbreak Begins
           Inmates began complaining of COVID-19 symptoms in mid-March. One sent an

email to the “Sick Call” inbox 26 on March 15, writing, “I have been sick for the past three

days. I have been coughing as well as mild fever [sic]. I haven’t been able to sleep

because of the coughing and discomfort.” 27 Another wrote on March 18 that he or she

had a cough and fever “for the past few days.” 28 A third wrote on March 20, “I’ve been

experiencing Flu like symptoms and would like to be tested for the COVID-19 ASAP

Please,” following up the next day with “????????????” 29 �e ﬁrst of these inmates was

seen by medical staﬀ on March 21, six days after he or she sent the email, and the latter

two were seen six weeks after their messages, on May 4 and 5. 30

           In declarations, two inmates describe themselves or their cellmates falling ill in

mid-March. James Woodson, one of the named petitioners, reports that a man in his

dormitory that slept nearby fell sick on March 21. 31 �e man had a high fever and was


25
     Edge Decl. ¶ 36.
26
  As described, inmates may request medical care of “less urgent medical needs” through this electronic
Sick Call inbox or through a handwritten note given to prison staﬀ. Beaudouin Decl. ¶ 24. According to
the MCC, “[t]hese messages are generally reviewed within a day or two of when they are received, and
inmates are scheduled for upcoming medical appointments based on the urgency of their symptoms and the
availability of staﬀ.” Id.
27
     Kala Decl. ex. 36 (“Inmate Sick Calls”) at MCC 209 (Inmate 235).
28
     Id. at MCC 248 (Inmate 715).
29
     Id. at MCC 242 (Inmate 361).
30
     Kala Decl. ex. 37 (“Health Services Activity Rep.”) at MCC 1995, 2271, 2071, respectively.
31
     Devlin-Brown Decl. ex. 5 (“Woodson Decl.”) ¶ 13.




                                                      8
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 9 of 64




vomiting and sweating. Woodson and other inmates “bang[ed] on the walls and doors in

order to attract the attention of [a guard], but the staﬀ did not remove him from [the] unit

until the next morning.” Anthony Flynn, an inmate located in a cell on the ﬁfth ﬂoor,

declared that he experienced a fever, chills, a headache, and a loss of taste and smell

starting on March 21. 32 He reports that he did not receive any medical attention while he

was sick.

           On the morning of March 23, three days after the warden’s third meeting with the

Chief Judge and other stakeholders, MCC staﬀ began implementing certain changes to
the prison’s operations. In the morning, the warden told her staﬀ that she was “working

on a modiﬁed lock down plan.” 33 Later, the prison entered a “Modiﬁed Move Schedule,”

which limited inmates to their cells or dormitories except for a two-hour time period per

day to access common areas. 34 �e policy indicated that the common areas would be

sanitized after each use. Also on this day, the CDC released guidance speciﬁcally related

to managing COVID-19 in prison facilities, with much of the guidance focused on

implementing screening, hygiene protocols, isolation, and social distancing. 35

           �at afternoon, the ﬁrst inmate at MCC tested positive for COVID-19. He had

been sent to the hospital two days prior, complaining of chills, body aches, fever, dry

cough, and a headache. 36 After test results came in at approximately 3:00 p.m., the

inmate was returned to the MCC and isolated.




32
     Devlin-Brown Decl. ex. 18 (“Flynn Decl.”) ¶ 10.
33
     Edge Decl. ex. 2.
34
     Edge Decl. ex. 3. �is period was reduced to one hour the next day. Edge Decl. ex. 5.
35
     See generally CDC Correctional Facility Guidance.
36
  Edge Decl. ex. 4 at MCC 111. �is inmate was not the ﬁrst isolated. One was isolated on March 23 but
tested negative for the disease on March 24. Kala Decl. ex. 32 (“Quarantine Isolation Flowsheet”) (Inmate
519).




                                                       9
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 10 of 64




            �e warden issued a memorandum informing the staﬀ that the inmate had tested

positive and instructing them that his dormitory unit, Unit 11-South, be quarantined. 37

She instructed that all inmates in the unit should be medically assessed daily. She further

indicated that the prison would conduct a contact investigation to determine what staﬀ

had been in contact with the inmate during the previous two weeks. In an email sent

about 90 minutes after the inmate tested positive, a prison oﬃcial restricted inmates in

Unit 11-South to their dorms except to pick up food during meal periods, and he included

guidance that identiﬁed “fever, congestion, muscle aches [and] other ﬂu-like symptoms”
as symptoms meriting an inmate being placed in isolation. 38 Prison guards met with

inmates on Unit 11-South to inform them of the new restrictions that evening. 39
            D. �e Outbreak Spreads
            Over the next week, the MCC isolated ten more inmates exhibiting symptoms of

COVID-19. 40 �ose inmates with diﬃculty breathing were given a chest x-ray to detect

pneumonia and antibiotics to treat any such pneumonia. 41 Inmates with fever were given

Tylenol, and a few of the most serious cases were sent to the hospital. According to the

MCC, isolated inmates were visited once or twice daily by medical staﬀ for checkups and

were returned to their units 72 hours after symptoms subsided. 42

            Several of these inmates (along with the inmate isolated on March 23) were

housed in the Special Housing Unit (the “SHU”) until March 29. 43 �e SHU is normally

37
     Edge Decl. ex. 4 at MCC 111.
38
     Id. at MCC 13.
39
     Edge Decl. ¶ 20.
40
  Quarantine Isolation Flowsheet. One inmate was isolated on March 24, two were isolated on March 26,
three were isolated on March 27, two were isolated on March 28, and two were isolated on March 29. Id.
Due to a shortage of tests, the majority of these inmates were isolated based on symptoms they exhibited,
rather than a positive test result at a hospital. Beaudouin Decl. ¶ 11.
41
     Beaudouin Decl. ¶ 11.
42
     Id. ¶ 12.
43
     Id. ¶ 10.




                                                   10
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 11 of 64




used to house inmates being disciplined or who are being protected for some reason, 44

and many inmates expressed trepidation about being sent there for medical isolation,

referring to it as “the box.” 45 According to photographs taken during discovery, SHU

cells contain a single concrete slab that functions as a bed, a concrete stool, and a

combination sink and toilet. 46 As MCC’s warden acknowledges, “the conditions for the

inmates in the SHU are not as favorable as conditions in an ordinary cell . . . .” 47

            Vinicius Andrade was one of the inmates isolated in the SHU with COVID-19

symptoms. He had fallen ill on March 24, shaking, experiencing chills, and feeling
feverish. 48 According to his declaration, staﬀ checked his temperature but initially sent

him back to his cell because he did not register a fever. Andrade took Tylenol the next

night but woke up on the morning of March 26 with chills. Medical staﬀ took his

temperature again, ﬁnding it was over 100.4 degrees — BOP’s threshold for a fever 49;

MCC staﬀ took Andrade to the hospital two hours later. 50

            When he returned the next day, March 27, Andrade was placed in the SHU. 51

Although he had not been there before, he knew of it as a place “where they put the

inmates who are in really big trouble.” MCC staﬀ did not give him a mattress, blanket, or

pillow the ﬁrst night he was in the SHU. To sleep more comfortably, he tried to use his




44
     See Licon-Vitale Dep. 64:4–7.
45
  See, e.g., Devlin-Brown Decl. ex. 8 (“Beniquez Decl.”) ¶ 11 (“�e word around was, if you get sick or
complain you’re going to the box, so a lot of people didn’t want to get out that they were sick.”).
46
     See Kala Dec. exs. 14, 15; Devlin-Brown Decl. ex. 1 (“Venters Rep.”) ¶ 18.
47
     Licon-Vitale Dep. 64:14–8.
48
     Devlin-Brown Decl. ex. 6 (“Andrade Decl.”) ¶ 4.
49
     Beaudouin Decl. ¶ 14.
50
     Andrade Decl. ¶ 5.
51
     Id. ¶ 6.




                                                       11
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 12 of 64




jumpsuit as a pillow, but he was forced to put it back on when sleeping in only underwear

and a t-shirt proved too cold. He was given a mattress and blankets the next day. 52

            He was kept isolated in the SHU for 15 days. 53 He reports that he was coughing

for ﬁve days, experienced muscle aches, and was unable to smell. Although he was given

Tylenol three times a day and was told he had no fever, he reports that medical staﬀ never

checked his chest or lungs and that he drank water exclusively from the cell’s sink. He

reports that when he returned to his tier, “[t]he inmates in [his] tier gave [him] a plastic

bag that they had put [his] blanket and sheet in so they did not spread the infection. But
everything else was just the same, and the guys in [his] tier said no one had come to clean

or given them any extra cleaning supplies.” 54

            In addition to Unit 11-South, which was quarantined on March 23, the prison

quarantined Unit 11-North on March 27, and Units 5-South, 7-North, and 7-South on

March 28. 55 Inmates in quarantine reported delays between when they notiﬁed MCC

staﬀ about symptoms consistent with COVID-19 and when they were isolated. For

example, Armand Beniquez declares that his bunkmate, Dwayne, fell ill on March 23. 56

Although Dwayne was seen by medical staﬀ that day, he did not improve. Beniquez

attempted to get more help, but it did not arrive until March 25, when Dwayne allegedly

showed a temperature of 102.9 degrees and was removed from the cell. As Dwayne was

removed, a doctor said to Beniquez, “[I]f your bunkie is sick, we will send you to the box

[i.e., the SHU] tomorrow, and then take you to the hospital.” Beniquez was left alone in

the cell until Dwayne returned, although Dwayne’s belongings were never removed and


52
     Id. ¶ 7.
53
     Id. ¶ 8.
54
     Id. ¶ 11.
55
  Edge Decl. ex. 9 at MCC 22–28. In this email, the warden wrote, “We have a total of three inmates who
have tested positive. . . . We can hold the line by following and maintaining the safety precautions.”
56
     Beniquez Decl. ¶ 5.




                                                  12
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 13 of 64




washed, with Beniquez claiming he never received supplies to clean up after Dwayne. 57

Beniquez declares that he eventually developed a bad fever, chest pains, coughing, loss of

taste, and fatigue. 58 Despite talking to medical staﬀ during medical checks and guards

during the day and emailing the warden, Beniquez claims that he never saw a doctor, with

the warden telling him, “I’ve seen your temperature and it’s ﬁne.” 59

            Some inmates continued to seek medical attention through the sick-call system.

On March 26, Carlos Garcia began to feel ill while working in the kitchen. 60 He declares

that he woke up the next day with a severe headache and covered in sweat. He told a
guard that he was too sick to perform his kitchen duty and then told a doctor his

symptoms.61 �e doctor told him to submit a sick call via email; he did so that day,

March 27. 62 Garcia felt worse over the next week, “constantly coughing,” sweating, and

experiencing chest pains. 63 He was eventually seen by medical staﬀ and placed in

isolation on April 2, after speaking directly to a nurse. 64

            As the MCC dealt with the ﬁrst set of inmates to fall ill, the BOP and the Attorney

General each released new guidance related to the pandemic. First, the BOP announced

Phase Four of its response on March 26, updating it on March 28. 65 �is guidance

57
     Beniquez Decl. ¶ 9.
58
     Id. ¶ 7.
59
  Id. ¶ 8. Similarly, named petitioner Rober Galvez-Chimbo and his cellmate began to feel sick on March
25, reporting bloody nose, fever, loss of smell, coughing, aches, and chills. He and his cellmate asked for
medical care, but guards did not respond. Galvez-Chimbo did not see a doctor until April 7 and was not
isolated until April 8. Devlin-Brown Decl. ex. 3 (“Galvez-Chimbo Decl.”) ¶¶ 4, 5, 8.
60
     Devlin-Brown Decl. ex. 19 (“Garcia Decl.”) ¶ 9.
61
     Garcia Decl. ¶¶ 9, 10.
62
   Id. ¶¶ 10, 11. Several other inmates submitted sick calls via email complaining of COVID-19- like
symptoms during this period but waited some time before being seen by medical staﬀ, if they were seen at
all. See, e.g., Inmate Sick Calls at MCC 239 (Inmate 569; Sent: Mar. 27; Never Seen), Inmate Sick Calls at
MCC 237 & Health Services Activity Rep. at MCC 2007 (Inmate 254; Sent: Mar. 28; Seen: Apr. 2).
63
     Garcia Decl. ¶ 12.
64
     Id. ¶ 14–17.
65
     Edge Decl. ex. 1 at MCC 1625–27.




                                                       13
        Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 14 of 64




mandated that all incoming inmates be screened for fever and symptoms, that

asymptomatic inmates be quarantined for 14 days, and that symptomatic inmates be

placed in isolation. �e guidance further mandated screening of all staﬀ, contractors, and

visitors, and that staﬀ be ﬁtted and trained on the use of N95 masks. Also on March 26,

the Attorney General directed the Director of the BOP to “prioritize the use of [] various

statutory authorities to grant home conﬁnement for inmates seeking transfer in

connection with the ongoing COVID-19 pandemic.” 66 In that memorandum, the

Attorney General listed a number of discretionary factors for the consideration of inmates
for home conﬁnement, including:
                       �e age and vulnerability of the inmate to COVID-19, in ac-
                        cordance with [CDC] guidelines;
                       �e security level of the facility currently holding the inmate
                        ...;
                       �e inmate’s conduct in prison . . . ;
                       �e inmate's score under [the Prisoner Assessment Tool Tar-
                        geting Estimated Risk and Need], with inmates who have
                        anything above a minimum score not receiving priority treat-
                        ment under this Memorandum;
                       Whether the inmate has a demonstrated and veriﬁable re-en-
                        try plan that will prevent recidivism and maximize public
                        safety, including veriﬁcation that the conditions under which
                        the inmate would be conﬁned upon release would present a
                        lower risk of contracting COVID-19 than the inmate would
                        face in his or her BOP facility;
                       �e inmate's crime of conviction, and assessment of the dan-
                        ger posed by the inmate to the community. . . . 67



66
   Demosthenes Decl. ex. 3 at 1. �ese authorities can include furloughs, authorized by 18 U.S.C. § 3622,
which allows prison wardens to authorize an inmate to spend up to 30 days outside the prison; home
conﬁnement, authorized by 18 U.S.C. § 3624(c)(2), which allows certain inmates to serve the remainder of
their imprisonment at home; and compassionate release, authorized by 18 U.S.C. § 3582(c)(1)(A), which
allows a sentencing court to modify a term of imprisonment on the motion of the Director of BOP upon a
ﬁnding of “extraordinary or compelling reasons” to do so.
67
     Demosthenes Decl. ex. 3 at 1–2.




                                                   14
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 15 of 64



            E. Continued Infection & Staﬀ Reassignment
            Over the next ten days, the MCC isolated an additional 18 inmates, 68 and

quarantined three more units: Unit 5-North on March 30, 69 Unit 2 (which contained the

prison’s female inmates) on April 4, 70 and Unit 9-North on April 8. 71 �e MCC also

transitioned its isolation ward from the SHU to Unit 3 on March 30. 72 In addition, Phase

Five of the BOP’s response started on March 31, directing prompt contact tracing for all

persons who exhibited COVID-19 symptoms and dictating hygiene and social distancing

protocols. 73 �e guidance also directed prison staﬀ to conduct daily rounds of all

departments, health staﬀ to conduct twice-daily rounds, and unit guards to conduct

rounds every thirty minutes.

            �e ﬁrst woman isolated, Tiﬀany Days, began to feel unwell on March 29, feeling

fatigued and lightheaded. 74 When medical staﬀ came to her unit to distribute medication

and take the inmates’ temperatures, Days told them of her symptoms. �ey told her to

request medical attention via a sick-call email. By April 3, Days’ fatigue had intensiﬁed,

and she began to cough. 75 When medical staﬀ came to check on about ten women feeling

ill, Days recorded a fever. She was isolated in Unit 2’s suicide watch room and, like

Andrade in the SHU, reported not being provided sheets or a blanket and being too


68
   Quarantine Isolation Flowsheet. �ree inmates were isolated on March 30, one on April 1, two on April
2, one on April 3, two on April 5, three on April 6, one on April 7, and four on April 8. One inmate was
isolated on March 31, but tested negative for the disease on April 15.
69
     Edge Decl. ex. 8 at MCC 29.
70
     Id. at MCC 38.
71
  Beaudouin Decl. ¶ 15. Prison oﬃcials held a town hall with inmates on Unit 9-North to discuss the
disease and proper responses to it on March 31. Edge Decl. ¶ 28.
72
  Edge Decl. ¶ 24. �e move was made in part due to lack of space in the SHU, which only contained four
cells. Beaudouin Decl. ¶ 10. �e warden indicated that the SHU was initially chosen because it was “the
easiest place to make . . . available” for isolation. Licon-Vitale Dep. at 63:18–21.
73
     Edge Decl. ex. 1 at MCC 130–31.
74
     Devlin-Brown Decl. ex. 15 (“Days Decl.”) ¶ 4.
75
     Id. ¶ 5.




                                                     15
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 16 of 64




cold. 76 She indicates that she asked guards for water and was told to drink from the sink

in the cell; she reports becoming so dehydrated her lips began to bleed. 77

            Around this time, Adrienne Roberts, a woman located in Unit 2, was given a new

cellmate, Loren Piquant. 78 Roberts declares that medical staﬀ saw Piquant in the cell

with Roberts and asked Piquant, “[W]hy are you in here?” �e next evening, medical

staﬀ visited again and, seeing Piquant, said “[Y]ou are not supposed to be in here, you

have a fever.” Roberts’ temperature was taken, and she registered a fever. In a panic,

Roberts acted as if she were going to hang herself in order to remove herself from the cell
she shared with Piquant. 79 Guards rushed in and placed Roberts in isolation.

            On April 3, the Attorney General issued additional guidance expanding the

category of inmates eligible for home conﬁnement:
                 I am therefore directing you to immediately review all inmates who
                 have COVID-19 risk factors, as established by the CDC, starting
                 with the inmates incarcerated at FCI Oakdale, FCI Danbury, FCI
                 Elkton, and similarly situated facilities where you determine that
                 COVID-19 is materially aﬀecting operations. You should begin im-
                 plementing this directive immediately at the facilities I have specif-
                 ically identiﬁed and any other facilities facing similarly serious
                 problems. . . . [Y]our review should include all at-risk inmates —
                 not only those who were previously eligible for transfer. 80
Two days later, however, the warden reassigned all MCC staﬀ — including case

managers, who would ordinarily review inmates for early release — to corrections posts

to remedy staﬀ shortages. 81 Recognizing that this shift would prevent case management

staﬀ from implementing the Attorney General’s guidance, 82 the associate warden

76
     Id. ¶ 8.
77
     Id. ¶ 9.
78
     Devlin-Brown Decl. ex. 27 (“Roberts Decl.”) ¶ 13.
79
     Id. ¶ 14.
80
     Demosthenes Decl. ex. 4.
81
     Demosthenes Decl. ¶ 38.
82
     Edge Dep. at 156:13–16.




                                                     16
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 17 of 64




approached the warden, who refused to provide additional staﬀ for the evaluation of

home conﬁnement packages. 83 As a result, while staﬀ were reassigned, the team did not

evaluate any of the more than 50 compassionate release applications submitted by

inmates; nor did it evaluate any inmates for home conﬁnement or furlough. 84

           Soon after case managers were reassigned to corrections posts, two more inmates

sent emails complaining of long-lasting symptoms, both on April 8. One inmate living on

Unit 11-North explained that he had been experiencing chills, aches, fatigue, and heavy

coughing for ten days. 85 He said he was having trouble breathing and that 13 of the 16
inmates in his dormitory were sick. His temperature was checked the next day, April 9,

and he had a clinical encounter on April 16. 86 �e second inmate complained of

experiencing fever, aches, and severe coughing for at least a month. 87 He wrote that

many people in his unit were experiencing symptoms, and that he had reported this to a

guard.
           F. Reaching the End of the Outbreak
           �e MCC isolated ﬁve additional victims of the initial outbreak between April 9

and April 16. 88 During this time, the prison began procuring additional protective

equipment. On April 9, the prison began providing its staﬀ with one new surgical mask

daily and additional PPE for those staﬀ working in isolation wards. 89 On April 10, the

83
  Edge Dep. at 157. �e associate warden repeated this request to an acting warden when the regular
warden of MCC was out sick. Id. at 159:10–25. In her deposition, the associate warden suggested that the
reassignment of case management staﬀ was not necessary. Id. at 162:2–18.
84
     Demosthenes Decl. ¶¶ 39, 40.
85
     Inmate Sick Calls at MCC 227 (Inmate 344).
86
     Health Services Activity Rep. at MCC 2063.
87
     Inmate Sick Calls at MCC 228 (Inmate 677) (written in Spanish).
88
  Quarantine Isolation Flowsheet. Two inmates were isolated on April 9, one on April 10, one on April 11,
and one on April 16. Two additional inmates were isolated, although they eventually tested negative: one
was isolated on April 24 but tested negative on April 24 and April 27 and the other was isolated on May 5
but tested negative on May 5 and May 7.
89
     Edge Decl. ¶ 50.




                                                     17
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 18 of 64




MCC was able to order a limited number of COVID-19 test kits from its suppliers, 90 and

on April 11 it began to provide its staﬀ with one N95 respirator mask each week. 91 �e

MCC did not begin to distribute masks and mandate their use among inmates until mid-

April and early May. Beginning on or about April 16, inmates were given one disposable

surgical mask per week and were told that mask-wearing was mandatory while outside of

their cells. 92 On or about May 2, each inmate received two reusable cloth masks and was

told that failing to wear one could have disciplinary consequences. 93

           As the prison was distributing PPE, there was evidence that symptomatic inmates
were not being immediately quarantined. For example, Antonio Smith, an inmate who

was placed in the SHU for disciplinary reasons, began to feel sick on or about April 8,

reporting fatigue, congestion, and coughing. 94 Although he was diagnosed with

pneumonia two days later, he was returned to his cell, which he shared with Terrell

Brown. 95 On April 16, over a week after Smith ﬁrst fell ill, medical staﬀ saw Smith and

Brown working as orderlies in the SHU. 96 �e staﬀ member looked surprised to see the

two men and said he had ordered their quarantine after Smith was diagnosed with

pneumonia. 97 �ey were isolated in individual cells the next day. 98 While they were




90
     Beaudouin Decl. ¶ 19.
91
  Edge Decl. ¶ 50. In addition, BOP began Phase Six of its COVID-19 response, extending Phase Five
through May 18. Edge Decl. ex. 1 at MCC 149–54.
 Edge Decl. ¶¶ 43, 44; see also Devlin-Brown Decl. ex. 11 (“Brown Decl.”) ¶ 19 (inmate conﬁrming that
92

masks were provided during this time).
93
  Edge Decl. ¶¶ 45, 48. Some inmates declare that the masks are too small and that it is very diﬃcult to
properly wash them. See, e.g., Roberts Decl. ¶ 11.
94
     Brown Decl. ¶ 11; Devlin-Brown Decl. ex. 29 (“Smith Decl.”) ¶ 8.
95
     Brown Decl. ¶ 11; Smith Decl. ¶ 9–10.
96
     Brown Decl. ¶ 14; Smith Decl. ¶ 13.
97
     Brown Decl. ¶ 14; Smith Decl. ¶ 14.
98
     Brown Decl. ¶ 15; Smith Decl. ¶ 15.




                                                     18
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 19 of 64




isolated, both men indicated that they only received temperature checks and were not

otherwise screened for other symptoms of COVID-19. 99

           By April 16, the MCC had aggregated a number of checklists and guidelines into

a full infection control plan. 100 �is plan mandated the screening of all new inmates and

staﬀ each day upon arrival for fever and symptoms associated with COVID-19. It also

mandated isolation of any entering inmate with a temperature over 100.4 degrees or

having respiratory symptoms, and the quarantine of all asymptomatic inmates for 14

days. Inmates in quarantine were to have temperature and symptom checks performed
once daily, and isolated inmates were to be checked twice per day. �e plan directed that

isolation of symptomatic inmates should happen “immediately when symptoms occur.”

On April 25, MCC staﬀ implemented a new schedule for quarantined inmates: they

would be allowed out of their cells to shower only three times per week, and a sealed

plastic screen would be placed over cell-block doors, “to minimize [the] possibility of

spreading the virus . . . when an infected person coughs, sneezes or talks.” 101

           During this time, some emails that inmates sent to the sick-call inbox were not

immediately answered. For example, one inmate sent an email on April 17 reporting

shortness of breath, wheezing, and chest pain, and said that he had reported his symptoms

directly to medical staﬀ. 102 His ﬁrst clinical appointment after this email was on May 12,

nearly one month later. 103 Another inmate reported chest pain and diﬃculty breathing on

April 22 — he did not get a clinical appointment until six days later, on April 28. 104


99
     Brown Decl. ¶ 16; Smith Decl. ¶ 16.
100
   Beaudouin Decl. ex. 6 (as updated April 20); see also Beaudouin Decl. exs. 3 (“Isolation Checklist)
(updated Mar. 27, 2020), 4 (“Quarantine Checklist”) (updated May 7, 2020).
101
      Edge Decl. ex. 8 at MCC 161.
102
      Sick Call Requests at MCC 219 (Inmate 343).
103
      Health Services Activity Rep. at MCC 2062–61.
104
      Inmate Sick Calls at MCC 210 (Inmate 131); Health Services Activity Rep. at MCC 2028.




                                                      19
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 20 of 64




           From late April into early May, inmates began sending sick-call emails that

suggested they had suﬀered from symptoms linked to COVID-19 weeks earlier. One

inmate asked for attention on April 30 because he was still coughing after recovering

from what he believed was COVID-19 105—the prison’s records do not indicate this

inmate was ever isolated. 106 He was seen in the clinic approximately two weeks later, on

May 13. 107 Another inmate emailed on May 7, indicating that he had experienced

symptoms associated with the disease a month before, including loss of taste and smell 108

— he, too, was never isolated. 109 �is inmate was seen by medical staﬀ on May 11. 110
           BOP released additional guidance regarding the use of furloughs and home

conﬁnement on April 15, while case management staﬀ were still on emergency

corrections duty. In that guidance, the Bureau provided criteria for home conﬁnement

tailored to the pandemic and authorized the use of emergency furloughs for inmates

nearing their release date. 111 One week later, on April 22, BOP issued additional

guidance to prisons, directing them to prioritize inmates who had served more than 50

percent of their sentences or had less than 18 months remaining in their sentences for

home conﬁnement. 112 A little less than a week after this second memorandum, case

management staﬀ returned to their duties. 113 �ey began to work through the backlog of

home conﬁnement applications and to review inmates for home conﬁnement and


105
      Inmate Sick Calls at MCC 215 (Inmate 344).
106
      See Quarantine Isolation Flowsheet.
107
      Health Services Activity Rep. at MCC 2063.
108
   Inmate Sick Calls at MCC 203 (Inmate 360). �e inmate indicated his sense of taste and smell had
returned somewhat since he was ill but that he was still weak.
109
      See Quarantine Isolation Flowsheet.
110
      Health Services Activity Rep. at MCC 2071.
111
      Demosthenes Decl. ex. 5.
112
      Demosthenes Decl. ex. 6.
113
      Demosthenes Decl. ¶ 41.




                                                   20
            Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 21 of 64




furlough. 114 Finally, on May 8, BOP released additional guidance further altering

eligibility criteria and priority for inmates to be considered for home conﬁnement. 115

             By the end of May, the MCC had received a rapid-testing kit and hundreds of

nasal swab test kits. 116 �e prison is currently following a policy of testing all new

inmates, all departing inmates, all symptomatic inmates, and all inmates that had close

contact with symptomatic inmates. 117 Based on BOP guidance, the prison only uses the

rapid-testing machine on symptomatic inmates; for all others, it uses the nasal swab kits,

which take more than a day to return. 118
             Although several inmates displayed symptoms of COVID-19, none tested positive

or were fully isolated by the prison until early June. 119 On June 19, the MCC’s warden

informed the Court that one inmate had tested positive for COVID-19 — the ﬁrst positive

test result since April 16. 120 On June 29, the Court learned that a pretrial detainee in one

of its cases also tested positive for the disease, and the BOP’s data indicates two total

inmates are sick with COVID-19 as of July 1. 121




114
    Demosthenes Decl. ¶ 41. Over the next two weeks, the team worked through a backlog of 67
compassionate release applications, denying them all for not meeting the necessary criteria. Id. ¶ 42. As of
May 28, the staﬀ had reviewed 117 sentenced inmates for home conﬁnement, of which it has referred 24 to
central BOP staﬀ for release. Id. ¶ 45. Nine remained under review at that time. Id. ¶ 46. �e others have
either been denied or released due to a successful compassionate release motion or the end of their
sentences. Id. ¶ 48. Case management staﬀ had only begun to evaluate inmates for furlough as of May 28.
Id. ¶ 56.
115
      Demosthenes Decl. ex. 7.
116
      Beaudouin Decl. ¶¶ 20, 21.
117
      Id. ¶ 20.
118
      Id.
119
      Id. ¶ 19.
120
      Letter from Marti Licon-Vitale to U.S. District Judge Edgardo Ramos (June 19, 2020), Doc. 86.
121
  COVID-19 Update, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated July 1, 2020).
On July 2, the warden conﬁrmed that two inmates have tested positive for the coronavirus. Letter from
Marti Licon-Vitale to U.S. District Judge Edgardo Ramos (July 2, 2020), Doc. 88.




                                                     21
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 22 of 64



II.         THIS LITIGATION
            A. Procedural History
            �e petitioners commenced this action on April 28, 2020, seeking writs of habeas

corpus pursuant to 28 U.S.C. § 2241 on behalf of themselves and “all current and future

detainees in custody at the MCC during the course of the COVID-19 pandemic.” 122 �e

inmates allege that the warden and her staﬀ were deliberately indiﬀerent to “conditions

that pose an excessive risk to their health and safety,” in violation of the Fifth and Eighth

Amendments of the U.S. Constitution.123 �e petition seeks the following relief:
                  “increased inmate health monitoring, expanded testing of inmates and staﬀ,
                   and implementation of contact tracing”;
                  treatment measures for those who have either tested positive for or are
                   experiencing symptoms consistent with COVID-19, and for those who have
                   come into contact with someone infected with COVID-19, including
                   medically appropriate quarantine and isolation;
                  professional cleaning of the facility on a regular basis;
                  distribution of basic hygiene necessities, without cost to the inmates;
                  release from conﬁnement “with such conditions as may be appropriate, of
                   Petitioners and Class members (i) who are eligible for release pursuant to
                   BOP’s statutory authority or directives issued by Attorney General Barr; or (ii)
                   for whom release (either temporary or permanent) is otherwise reasonable
                   under the extraordinary circumstances of the COVID-19 pandemic”; and
                  for those who are ineligible for release but who meet the CDC criteria for
                   enhanced vulnerability to the virus, “prompt transfer from the MCC to another
                   BOP facility where appropriate preventive measures may be taken and
                   adequate health care provided until such time as the MCC can improve
                   conditions suﬃciently to take such measures and provide such care itself.” 124

Additionally, the inmates request that the Court appoint an independent monitor to

oversee compliance with the above. 125 �e class they purport to represent consists of the


122
      Class Action Petition Seeking Writs of Habeas Corpus (“Petition”) ¶ 87, Doc. 1.
123
   Petition at 25–26. Jonathan Medina terminated his participation in this lawsuit on May 18, 2020. Doc.
41.
124
      Petition at 27–28.
125
      Id. at 28.




                                                      22
            Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 23 of 64




nearly 700 inmates at MCC who were allegedly unnecessarily exposed to a substantial

risk of serious harm by the warden’s policies, procedures, and practices regarding the

COVID-19 crisis. 126

             On the same day that the petition was ﬁled, the inmates also ﬁled an emergency

motion for an order to show cause and a temporary restraining order. 127 �e Court held a

telephonic conference to discuss the motion on April 29, 2020. 128 At the conference, the

Court reserved its ruling regarding the inmates’ application and scheduled a hearing for

May 4, 2020. 129 On May 4, 2020, the Court denied the inmates’ application for a
temporary restraining order. However, it directed the parties to submit a discovery plan,

including a plan for inspection of the MCC, and scheduled a preliminary injunction

hearing. 130 �at inspection was held on May 13, 2020. 131
             B. Expert Reports
             During the preparation for this motion, both the inmates and the warden engaged

experts to opine on the conditions of the MCC and on the suitability of its eﬀorts to ﬁght

the outbreak. Dr. Homer Venters, for the inmates, is a physician and epidemiologist that

previously served as Chief Medical Oﬃcer of the Correctional Health Services of New

York City. 132 Dr. Rebecca A. Lubelczyk, for the warden, is a physician and previously

served as Medical Director of the Massachusetts Correctional Institute at Norfolk. 133 Dr.

Venters, in his critique of the MCC, identiﬁed four sets of omissions by MCC staﬀ: (1)



126
      Id. ¶¶ 86–91.
127
      Doc. 4.
128
      Minute Entry for Apr. 29, 2020.
129
      Id.
130
      Tr. of proceedings re: conference held on 5/4/2020 at 54:22–55:5, 64:10, Doc. 36.
131
      Inspection Order, Doc. 32
132
      Venters Rep. ¶¶ 5, 6.
133
      Lubelczyk Rep. at 2–3.




                                                       23
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 24 of 64




an inadequate sick-call systems; (2) deﬁcient COVID-19 screening and contact tracing;

(3) inadequate access to soap and cleaning supplies; and (4) deﬁcient isolation and

quarantine procedures. 134
                  Sick-Call Systems
            According to Dr. Venters, a functioning sick-call system is necessary to ensuring

proper medical care in correctional facilities, especially during the outbreak of an

infectious disease. 135 An ideal sick-call system involves the review of any submitted

written or electronic requests within 24 hours and proper retention of the documentation

of those requests. During an outbreak, Dr. Venters recommends that medical staﬀ cross-

reference sick-call requests with a list of symptoms associated with the ongoing

outbreak. 136 �is methodology, along with proper record-keeping, can help track the

disease’s spread through a prison. Both the acting clinical director of the MCC, Dr.

Robert Beaudouin, and Dr. Lubelczyk largely agree with these principles. 137

            Based on his review of the record, Dr. Venters characterizes the sick-call system at

the MCC as “broken or grossly deﬁcient.” 138 He notes the delays between the

submission of an email sick-call request and medical care, speciﬁcally describing one

inmate who sent a sick call on April 16, but only received an email response on May 5

and had yet to be seen by medical staﬀ at the time of his report. 139 Based on testimony




134
      Venters Rep. ¶ 2.
135
      Id. ¶¶ 34, 35.
136
      Id. ¶ 36.
137
   See Beaudouin Dep. at 228:12–18; Rovner Decl. ex. 2 (“Lubelczyk Rebuttal”) at 8 (clarifying that the
applicable standard is that requests be triaged within 24 hours, rather than that an appointment occur within
that time).
138
      Venters Rep. ¶ 39.
139
      Id. ¶ 41 (referring to Inmate 324 on Inmate Sick Calls at MCC 208).




                                                      24
            Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 25 of 64




from Dr. Beaudouin, he notes that paper requests for medical attention were shredded

after a medical appointment was scheduled. 140

             In Dr. Venters’ review of the record, he observes that several inmates reported that

they did not receive medical care even after they reported symptoms to guards. Each of

the inmates he describes verbally informed guards of symptoms associated with COVID-

19 but did not receive medical care for days or weeks. 141 Other inmates submitting

declarations described similar experiences. For example, one woman in Unit 2 declared

that the other inmates in her unit would tell correctional oﬃcers if they were experiencing
symptoms of COVID-19, but “9 out of 10 times the oﬃcer does not call up to medical

right away.” 142 �e same woman reported that medical staﬀ took several days to see two

women who reported symptoms “multiple times a day” — both of those women were

eventually isolated with suspected COVID-19. 143 As one inmate living in 11-South

declared:
                Many of the guys on my unit experienced symptoms. �ey called
                out for medical help and were ignored by oﬃcers and told to lay
                down. Many coughed through the night and complained of diﬃ-
                culty breathing but no medical help came. �ose experiencing
                symptoms were extremely weak, [and] could barely eat or get out of
                bed. 144
             �e warden largely does not deny the signiﬁcant deﬁciencies of the sick-call

system. As she now admits, the delays were caused in part by the absence of the staﬀ




140
   Id. ¶ 43; see also Kala Decl. ex. 1 (“Beaudouin Dep.”) at 220:14–17 (“Q: Before that date [two weeks
before May 20] to your knowledge were all paper sick call requests shredded? A: �at’s what I think,
yes.”).
141
   See Venters Rep. ¶ 42 (describing Devlin-Brown Decl. ex. 17 (“Falu Decl.”) ¶ 5, ex. 22 (“Luna Decl.”)
¶ 10, ex. 14 (“Davis Decl.”) ¶ 6, and Garcia Decl. ¶¶ 10–12).
142
      Devlin-Brown Decl. ex. 26 (“Richardson Decl.”) ¶ 8.
143
      Id.
144
      Devlin-Brown Decl. ex. 20 (“Griﬃn Decl.”) ¶ 12.




                                                     25
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 26 of 64




with primary responsibility for monitoring the inbox. 145 Dr. Beaudouin believes that this

oversight did not lead to unidentiﬁed COVID-19 infections due to the existence of

independent temperature and symptom screening. 146 Dr. Lubelczyk similarly opines that

overlapping screening and infection control protocols prevented the failure to monitor the

email inbox from meaningfully worsening the outbreak. 147 She also notes that inmates

appeared to know that they could verbally report a medical issue to guards in an

emergency and generally regarded the email sick-call system as “a waste of time.” 148

            As a general response to Dr. Venters’ critiques of the sick-call system, Dr.
Lubelczyk also notes that, in her experience, inmates sometimes exaggerate the severity

of their symptoms, and that Dr. Venters’ opinion relies too heavily on their

declarations. 149 In support, she points out several internal inconsistencies in the

testimonies of named petitioner Fernandez-Rodriguez and declarants Woodson and

Sucich. 150
                   Screening & Contact Tracing
            Dr. Venters also found that the procedures for screening inmates were deﬁcient.

He notes that the CDC recommends that new arrivals to a prison be screened and that

screening be extended to current inmates when there is a risk of infection within the

facility. 151 Based on Dr. Venters’ review of the record, screening was neither consistent



145
   See Beaudouin Dep. at 258–59; Beaudouin Decl. ¶ 24 (“Due to recent staﬀ shortages and absences, I
learned that some of these [email] messages had not received timely responses or been timely scheduled for
medical appointments.”). �e warden also admits that handwritten sick-calls were shredded after an
appointment was scheduled; those sick-calls are now added to inmates’ medical records.
146
      Beaudouin Decl. ¶ 24.
147
      See Lubelczyk Rebuttal at 11.
148
      Lubelczyk Rebuttal at 10 (quoting an interview with an inmate taken during the May 13 inspection).
149
      Id. at 14.
150
      Id. at 9, 14–16.
151
      Venters Rep. ¶ 22.




                                                      26
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 27 of 64




nor rigorous. 152 Several inmates declared that medical screening consisted only of a

temperature check and did not include questioning regarding other symptoms of COVID-

19. 153 In addition to inadequate screening, Dr. Venters views eﬀorts to trace the contacts

of infected staﬀ as insuﬃcient and the eﬀorts to conduct contact tracing for inmates as

non-existent. 154 He concludes that the MCC’s omissions “not only increase[] the

likelihood that individual patients with COVID-19 will develop serious illness, but also

increase[] the likelihood that they will transmit infection to others.” 155

           Dr. Beaudouin indicated that screening should include a check for fever, as well
as a check for whether the inmate had “cough, chest pains, shortness of breath, fever,

nausea, vomiting, diarrhea, loss of taste, loss of smell, muscle aches and pains.” 156 He

admits, however, that medical staﬀ may have reverted to “shorthand” over time in their

screening process — going from a detailed inquiry into symptoms known to be

associated with COVID-19 to a less rigorous, “How are you feeling?” 157 Dr. Lubelczyk

agrees that screening largely consisted of temperature checks in non-quarantined units

and should have been more rigorous. 158 She does not, however, believe that this failure

increased the risk of a broader outbreak because “the basic symptoms of COVID-19 are

relatively well known, including to MCC inmates [and] inmates were being seen on a



152
      See Venters Rep. ¶ 24.
153
   See Kala Decl. ex. 5 (“Hatcher Dep.”) at 39:10–15; Devlin-Brown Decl. ex. 9 (“Bourgoin Decl.”) ¶ 7
(“Multiple guys reported symptoms when they were coming around to take our temperatures every day.
But they would just say temperature in response.”); Devlin-Brown Decl. ex. 13 (“Dansowah Decl.”) ¶ 9
(“When the medical staﬀ started coming around taking temperatures, they did not care if people had other
symptoms — cough, chills, diarrhea. �ey just left them in bed unless they had a fever.”).
154
      Venters Rep. ¶¶ 31, 32.
155
   Id. ¶ 46. Dr. Lubelczyk does not address omissions related to contact tracing in her report or in her
rebuttal to Dr. Venters’ report.
156
      Beaudouin Dep. at 146:9–14.
157
      Beaudouin Decl. ¶ 14 n.5.
158
      Lubelczyk Rebuttal at 7.




                                                     27
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 28 of 64




regular basis by medical staﬀ . . . .” 159 Dr. Beaudouin additionally admits that staﬀ

absences limited the number of contact tracing investigations that could be conducted for

staﬀ, and the acting warden admitted that no inmate contact tracing investigations were

ever conducted. 160
                  Soap & Cleaning Supplies
            Dr. Venters and Dr. Lubelczyk came to very diﬀerent conclusions when evaluating

the prison’s level of cleanliness and the availability of hygiene supplies for inmates. 161

According to the MCC, inmates bore some responsibility for keeping cells and common

areas clean during the outbreak. �e MCC assigned inmate orderlies to clean common

areas and other high-traﬃc areas on a daily basis. 162 Individual inmates were responsible

for regularly cleaning their own cells. 163 Prison oﬃcials indicated that cleaning supplies

were available on request from staﬀ, including disinfectant rated by the CDC for use

against the novel coronavirus. 164 Some inmates suggest, however, that these supplies

were not reﬁlled frequently enough, especially during the early days of the outbreak. 165

In addition, they report infestations of rodents and cockroaches, as well as the growth of

mold. 166




159
      Id. at 8.
160
   Venters Rep. ¶ 32 (referring to Beaudouin Dep. at 117:14–25 and Kala Decl. ex. 6 (“Hazlewood Dep.”)
1:19–42:9).
161
      See Venters Rep. ¶ 56; Lubelczyk Rep. at 11–13.
162
      Edge Decl. ¶ 36.
163
      Id. ¶ 34.
164
      Id. ¶¶ 34, 35.
165
      See, e.g., Devlin-Brown Decl. ex. 25 (“Naqvi Decl.”) ¶ 18.
166
   See, e.g., Devlin-Brown Decl. ex. 33 (“Turner Decl.”) ¶ 5. One of the photographs taken during the
May 13 inspection shows a cockroach caught on a trap in Unit 11-South. Kala Decl. ex. 10. Dr. Venters
also describes the inspection group having “to step over a large cockroach to inspect the single toilet shared
by 26 men in one tier of unit 11 South.” Notice of Filing ex. 1 (“Venters Rebuttal”) ¶ 26, Doc. 72.




                                                        28
            Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 29 of 64




             �e MCC issued each inmate one bar of soap and one roll of toilet-tissue each

week. 167 By the time of the prison inspection ordered by the Court in May, oﬃcials had

posted signs informing inmates they could request additional supplies from unit staﬀ. 168

Some inmates, though, suggest that soap was scarce during the initial outbreak. One

inmate housed in the SHU declared, “We asked for soap but there are always so many

oﬃcers running around that they don’t remember to give it to us. We have to wait until

oﬃcers give out soap.” 169 Another suggested that he had to ask others for soap,

declaring, “I had to beg guys who have been a the MCC for a while to give me a little
sliver of soap so that I could clean my clothes.” 170 Some of those same inmates suggest,

however, that the provision of supplies had improved by mid-April. 171

             Based on these declarations and his own observations during the May 13

inspection, Dr. Venters concludes that the MCC lacked “basic infection control.” 172 Dr.

Lubelczyk diﬀers in her evaluation of this evidence, ﬁnding that any issues with vermin

are limited and more associated with food left in dorms than with a lack of extermination

services. 173 She further found that the MCC had appropriate signage informing inmates

of the availability of cleaning supplies, and she personally observed inmates cleaning

telephones after use. 174 On the whole, Dr. Lubelczyk opined that she “was very




167
      Edge Decl. ¶ 30.
168
      Id. ¶ 31.
169
      Brown Decl. ¶ 20.
170
      Schiliro Decl. ¶ 11.
171
      Id. ¶ 12.
172
      Venters Rep. ¶ 61.
173
      Lubelczyk Rebuttal at 4.
174
      Id.




                                                29
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 30 of 64




impressed with the level of sanitation and cleaning resources [she] saw throughout the

facility.” 175
                  Isolation & Quarantine Procedures
            When examining the living arrangements of prisoners at diﬀerent stages of

isolation, Dr. Venters opines that the social distancing of inmates prior to quarantine and

the care of inmates under isolation were deﬁcient.

            In critiquing the prison’s social distancing eﬀorts, Dr. Venters focuses speciﬁcally

on Unit 11-South, which contains six dormitory tiers. 176 Each tier in Unit 11-South is

tightly packed, with up to 26 men sleeping within arm’s reach and sharing a single sink,

shower, urinal, and toilet. 177 �ere are two tables in the dormitory with four chairs

attached to each table. 178 He characterizes the dormitory as the primary example of how

the MCC “appears to have given little eﬀort to implementing any social distancing.” 179

            Unit 11-South houses many of the MCC inmates that have medical issues, both

those serving sentences and those on pretrial detention. 180 Dr. Venters notes that the most

recent BOP guidance recommends against having medically vulnerable persons live

together. 181 In light of this guidance and the fact that he views social distancing as

“impossible” in these circumstances, Dr. Venters concludes that “nothing” could alleviate

the concerns of a spreading infection. 182 Indeed, he believes that these conditions “likely

increase[d] the spread of COVID-19 among the high risk patients placed onto this unit”



175
      Lubelczyk Rep. at 14.
176
      Edge Decl. ¶ 7.
177
      See Venters Rep. ¶ 17, Kala Decl. exs. 10, 11 (photographs).
178
      Venters Rep. ¶ 61.
179
      Id. ¶ 62.
180
      Id. ¶ 69; Edge Decl. ¶ 7; Devlin-Brown Decl. ex. 32 (“Toro Decl.”) ¶¶ 12, 14.
181
      Venters Rebuttal ¶ 19 (referring to guidance from May 7, 2020).
182
      Id. ¶ 19.




                                                       30
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 31 of 64




and outweighed the beneﬁt of eﬃciency gains in the regular care of medically vulnerable

inmates. 183

            Dr. Lubelczyk views the “cohorting” of inmates, as a general rule, as essential in

preventing virus transmission. 184 As she puts it, “the practice of cohorting reduces

opportunities for transmission because only that cohort is at risk of exposure if the virus

is introduced, instead of the entire dorm/tier/unit.” 185 Based on her observations, the

MCC properly executed its cohorting plan, where only one cohort was to be released for

recreation at a time. She concludes that “MCC’s implementation of cohorting [] has been
timely, comprehensive and eﬀective.” 186

            Dr. Venters also takes issue with the use of the SHU as an isolation ward in late

March, as the outbreak began. Focusing on the experiences of Andrade, described above,

Dr. Venters opines that the MCC’s practices in caring for inmates in the SHU “ﬂies in the

face of elemental correctional health practices and even the BOP’s own pandemic

inﬂuenza plan.” 187 He further criticizes the use of the SHU because he believes that the

use of the unit — normally reserved for discipline — could discourage inmates from

reporting their symptoms. 188

            Dr. Lubelczyk, in response, posits that guidance from BOP came too late and the

outbreak came too quickly for the MCC to properly plan for an isolation ward, hence the

use of the SHU. 189 She notes that the MCC quickly switched to Unit 3, a more

183
      Venters Rep. ¶¶ 68, 71.
184
   Lubelczyk Rep. at 10. Cohorting is “the practice of separating inmates into relatively small groups,
which only interact among themselves.” Beaudouin Decl. ¶ 9. At the MCC, cohorts were no larger than
ten inmates, although inmates on Unit 11-South were exposed to the up to 26 men living in their
dormitories, as well. Id.
185
      Lubelczyk Rep. at 11.
186
      Id. at 11.
187
      Venters Rep. ¶ 51.
188
      Id. ¶ 52.
189
      Lubelczyk Rebuttal at 11.




                                                   31
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 32 of 64




comfortable set of cells, and therefore there is currently little disincentive to report

symptoms for fear of being sent to the SHU. 190
                                                  ***
            At the conclusion of his report, 191 Dr. Venters recommends, inter alia, a number

of interventions:
                  Twice-daily screening of all inmates in quarantine or isolation, and screening
                   of others on a twice-weekly basis;
                  Evaluation of all inmates reporting symptoms of COVID-19 within 24 hours;
                  Broad administration of COVID-19 testing of all new inmates, those who
                   possess certain risk factors, those who have been in contact with someone
                   suspected of having COVID-19, and those who are released from quarantine,
                   as well as similar testing of staﬀ and contacts of staﬀ suspected of having
                   COVID-19;
                  A standardized screening procedure and individual isolation protocol;
                  Creating a contact tracing procedure and taking needed steps to quarantine
                   those exposed to a person suspected of having COVID-19;
                  Ensuring the proper sanitation of the prison and the proper use of PPE; and
                  Decreasing the population of 11-South and similar areas where high-risk
                   inmates reside by 50 percent.

Dr. Lubelczyk takes particular issue with the necessity of the testing protocols Dr. Venters

recommends. She notes that neither BOP nor CDC policy currently recommends the

testing of medically vulnerable individuals who are asymptomatic. 192 She concludes by

noting that the current testing protocol is “eminently reasonable,” and is likely to be

responsive to future recommendations and guidance. 193




190
      Id. at 13.
191
      Venters Rep. ¶ 75.
192
      Lubelczyk Rebuttal at 13.
193
      Id. at 14.




                                                   32
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 33 of 64




           Dr. Venters opines that a second outbreak at the MCC is likely sometime this

year. 194 He bases this opinion on the consensus of a number of epidemiological experts

and a continuing increase in MCC staﬀ who have tested positive for COVID-19. 195
           C. �e Licon-Vitale Letter
           As part of her brieﬁng for this motion, the MCC’s warden submitted a letter, dated

May 29, that provided her assessment of how the prison handled the outbreak and

detailed a number of procedures the prison would undertake going forward. 196 �e

warden begins by oﬀering her overall assessment of the MCC’s response:
                I am proud of how MCC has weathered this crisis to date. While
                there have certainly been some hiccups and disruptions to expected
                operations, and some things have not gone according to plan as I
                discuss below, overall the MCC community has been spared a seri-
                ous problem. Although some 40 members of our staﬀ have experi-
                enced some COVID-19 symptoms since March, and approximately
                34 inmates have been isolated with conﬁrmed or suspected COVID-
                19 infection, no one has become seriously ill-and critically, no one
                has died. �is is due, in large part, to the resilience of the staﬀ and
                the inmates who have mostly followed the precautions we have put
                in place to protect them.
           She then identiﬁes several shortcomings in the prison’s response and proposes

remedial measures:
               The failure to “consistently perform[]” contact tracing for infected staﬀ. �e
                warden states that “clear lines of responsibility” have been created for contact
                tracing investigations, and that such investigations are now occurring.
               The failure to “consistently ask[] inmates about all potential COVID-19
                symptoms.” �e warden indicates that medical staﬀ “have been explicitly
                directed to ask inmates about all possible symptoms.”
               The failure to monitor the sick-call email inbox and promptly schedule inmates
                for medical care. �e warden reports that MCC medical staﬀ has assigned an
                employee to review all requests each morning and to promptly schedule
                follow-up.


194
      Venters Rebuttal ¶ 32.
195
   Id. ¶ 31 (reviewing a number of reports the MCC has made to Chief Judge Mauskopf of the Eastern
District of New York)
196
      Barnea Decl. ex. 1.



                                                  33
         Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 34 of 64



               The accessibility of soap and cleaning supplies. Although the warden believes
                that “soap and hygiene products have always been in adequate supply,” she
                has directed her staﬀ to ensure the provision of adequate supplies and has seen
                that related signage be posted throughout the facility.
               The failure to promptly process applications for early release. �e warden has
                committed to reviewing early release applications related to COVID-19,
                including through compassionate release, home conﬁnement, and furlough,
                normally within 14 days and in no more than 30 days.

In addition to these policy changes, the warden pledges to report to this Court every two

weeks with information on the number of inmates and staﬀ suspected of having COVID-

19, conﬁrmation that the above policies are in eﬀect, and the status of evaluations for

early release. 197

            �e warden concluded her letter by noting a number of operational objections to

Dr. Venters’ proposals. 198 She notes that the prison is limited in the medical care and

testing it can provide its staﬀ, and that resources are too limited to expand the frequency

of symptom screening. She indicates that the prison does not intend on using the SHU

again for isolation unless absolutely necessary and that she is exploring solutions for

reducing the density of Unit 11-South.
III.        PRELIMINARY INJUNCTION
            In the Second Circuit, a district court “may grant a preliminary injunction where a

[movant] demonstrates irreparable harm and meets either of two standards: (a) a

likelihood of success on the merits, or (b) suﬃciently serious questions going to the

merits to make them a fair ground for litigation, and a balance of hardships tipping

decidedly in the movant’s favor.” Trump v. Deutsche Bank AG, 943 F.3d 627, 635 (2d

Cir. 2019), cert. granted, 140 S. Ct. 660 (2019) (quotation marks and internal citation

197
   �e warden voluntarily submitted her ﬁrst report on June 19. See Letter from Warden Licon-Vitale to
the Hon. Edgardo Ramos (June 19, 2020), Doc. 86. In that letter, she reports that the prison tested 34
inmates for COVID-19 and 1 tested positive between May 29 and June 19. Id. No staﬀ reported being
infected. �e warden submitted a second report on July 2. See Letter from Marti Licon-Vitale to U.S.
District Judge Edgardo Ramos (July 2, 2020), Doc. 88. In the two weeks between the letters, the MCC had
tested 57 inmates and returned 2 positive results, although 12 tests were outstanding as of the time the letter
was submitted.
198
      Barnea Decl. ex. 1 at 6.



                                                      34
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 35 of 64




omitted). �e warden argues that the likelihood of success standard applies here because

the inmates seek to enjoin “governmental action taken in the public interest pursuant to a

statutory or regulatory scheme.” Plaza Health Labs., Inc. v. Perales, 878 F.2d 577, 580

(2d Cir. 1989). As the inmates have not argued that the “serious questions” standard

applies, the Court will apply the more rigorous “likelihood of success” standard to this

motion. But see Time Warner Cable of New York City v. Bloomberg L.P., 118 F.3d 917,

923 (2d Cir. 1997) (applying “serious questions” standard in a case with “public interest

concerns on both sides”). Further, given that the inmates move the Court to enter a
mandatory preliminary injunction, i.e., one altering the status quo, they “must

demonstrate a substantial likelihood of success on the merits.” New York Progress and

Protection PAC v. Walsh, 733 F.3d 483, 486 (2d Cir. 2013) (quotation marks and internal

citation omitted) (emphasis added).
                                           ***
       �e inmates bring a petition for writs of habeas corpus under 28 U.S.C. § 2241,

which, in the Second Circuit, allows for injunctive relief for unconstitutional prison

conditions. See Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008); see also Ilina v.

Zickefoose, 591 F. Supp. 2d 145, 146–49 (D. Conn. 2008) (describing § 2241 as a “broad

remedy available to federal prisoners challenging the conditions of their conﬁnement”).

�e Eighth Amendment — for convicted prisoners — and the Fifth Amendment — for

pretrial detainees — govern the inmates’ claims of unconstitutionality and therefore guide

the Court’s analysis in determining their likelihood of success on the merits. See Darnell

v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (analyzing unconstitutional conditions of

conﬁnement claims under the Eighth and Fourteenth Amendments); Cuoco v. Moritsugu,

222 F.3d 99, 106 (2d Cir. 2000) (establishing that claims by federal pretrial detainees

under the Fifth Amendment are analyzed in the same manner as claims by state pretrial

detainees under the Fourteenth Amendment). In either case, there is both an “objective”




                                             35
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 36 of 64




and a “subjective” prong to the analysis of whether an inmate’s conditions of conﬁnement

are unconstitutional. See Darnell, 849 F.3d at 29.

       �e objective prong asks whether the conditions of which the inmates complain,

“either alone or in combination, pose an unreasonable risk of serious damage to [their]

health, which includes the risk of serious damage to physical and mental soundness.”

Darnell, 849 F.3d at 30 (quotation and internal citation omitted). In a case where inmates

complain of an elevated risk of being harmed by the allegedly unconstitutional

conditions, the Court must determine “whether society considers the risk that the prisoner
complains of to be so grave that it violates contemporary standards of decency to expose

anyone unwillingly to such a risk. In other words, the prisoner must show that the risk of

which he complains is not one that today’s society chooses to tolerate.” Helling v.

McKinney, 509 U.S. 25, 36 (1993) (emphasis in original). �is prong is identically

analyzed for convicted and pretrial inmates. See Darnell, 849 F.3d at 30.

       �e subjective prong, however, diﬀers slightly between the two Amendments.

Under the Eighth Amendment, the inmates must show that “the oﬃcial knows of and

disregards an excessive risk to inmate health or safety; the oﬃcial must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Darnell, 849 F.3d at 32 (quoting Farmer v.

Brennan, 511 U.S. 825, 837 (1994)). �e Fifth Amendment requires a less stringent

showing — only that the oﬃcial “knew, or should have known, that the condition posed

an excessive risk to health or safety.” Id. at 35 (emphasis added). In this context,

“disregard” means “failing to take reasonable measures to abate” the unconstitutional

condition. Farmer, 511 U.S. at 847.
       A. �e Existence of an Unreasonable Risk
          of Serious Damage to the Inmates’ Health
       Four months after the pandemic ﬁrst began in this country, it is beyond debate that

COVID-19 is a disease that can seriously sicken and even kill those who suﬀer from it.



                                             36
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 37 of 64




�e novel coronavirus has indiscriminately infected hundreds of thousands throughout

the United States, with New York City in particular experiencing an outsized number of

deaths as a result of the virus. Put simply, COVID-19 stands with the roster of infectious

diseases from which “correctional oﬃcials have an aﬃrmative obligation to protect

inmates.” Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (examining duty to protect

inmates from tuberculosis). �is Court is far from the only one to identify COVID-19 as

a serious risk to inmates. See, e.g., Martinez-Brooks v. Easter, No. 20 Civ. 569 (MPS), ---

F. Supp. 3d ----, 2020 WL 2405350, at *27 (D. Conn. May 12, 2020); Coronel v. Decker,
No. 20 Civ. 2472 (AJN), --- F. Supp. 3d ----, 2020 WL 1487274, at *3 (S.D.N.Y. Mar. 27,

2020); Basank v. Decker, No. 20 Civ. 2518 (AT), --- F. Supp. 3d ----, 2020 WL 1481503,

at *4 (S.D.N.Y. Mar. 26, 2020).

       Inmates are particularly vulnerable to this disease. �e CDC identiﬁes social

distancing as “a cornerstone of reducing transmission of respiratory diseases such as

COVID-19.” CDC Correctional Facility Guidance at 4. But inmates “live, work, eat,

study, and recreate within congregate environments, heightening the potential of COVID-

19 to spread once introduced.” Id. at 2. �ese factors, among others, create “unique

challenges for control of COVID-19 transmission” within a correctional facility. Id.

       As the CDC pithily notes, “[i]n most cases, [inmates] are not permitted to leave

the facility.” CDC Correctional Facility Guidance at 2. It is this point that can raise the

risk associated with living in a prison during an outbreak of COVID-19 from merely

elevated to “so grave that it violates contemporary standards of decency to expose anyone

unwillingly to such a risk.” Helling v. McKinney, 509 U.S. 25, 36 (1993). Unlike those

on the outside, who have some choice with whom they associate, of when they leave their

homes, of how closely to walk by other people, or of when to move from one end of a

train to another at the cough of a stranger, prisoners have none. “[W]hen the State by the

aﬃrmative exercise of its power so restrains an individual’s liberty that it renders him

unable to care for himself, and at the same time fails to provide for his basic human needs


                                             37
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 38 of 64




. . . it transgresses the substantive limits on state action set by the Eighth Amendment and

the Due Process Clause.” DeShaney v. Winnebago County Dep’t of Soc. Servs., 489 U.S.

189, 200 (1989). Indeed, “[a]n inmate must rely on prison authorities to treat his medical

needs; if the authorities fail to do so, those needs will not be met.” Estelle v. Gamble, 429

U.S. 97, 103 (1976).

       In this case, inmates need distance and protection from those who may be infected

with COVID-19, but they are not free to take those precautions themselves; they rely on

the warden to take the precautions for them. See Jolly, 76 F.3d at 477. �e CDC, in its
recommendations, implicitly recognizes this view. It advises that corrections facilities

reassign sleeping quarters so that individuals have six feet or more of space in all

directions. CDC Correctional Facility Guidance at 11. For those inmates identiﬁed as

having symptoms of COVID-19, the CDC recommends that prison oﬃcials “immediately

place[] [them] under medical isolation.” Id. at 15 (emphasis added). Prison staﬀ should

close oﬀ and disinfect the area used by isolated individuals. Id. at 17. �e CDC further

recommends that “[f]acilities should make every possible eﬀort to quarantine close

contacts of COVID-19 cases individually” and that facilities should closely monitor

them, placing those displaying symptoms into medical isolation “immediately.” Id. at 19.

When quarantined individuals must be housed together, the CDC recommends that prison

oﬃcials ensure the space is well-ventilated and that social distancing strategies are

employed. Id. at 20.

       “�e isolation of symptomatic inmates,” however, “is only useful if those

symptomatic inmates are actually identiﬁed.” Venters Rebuttal ¶ 23 (emphasis in

original). In his report, Dr. Venters lays out the necessity for both a functioning sick-call

system and for eﬀective screening of individuals potentially infected by the coronavirus.

Venters Rep. ¶¶ 26 (“It is essential that . . . active screening be part of any response to a

viral outbreak.”); 35 (“�is basic approach to sick calls becomes even more critical

during an outbreak of communicable disease . . . .”). Dr. Lubelczyk does not disagree


                                              38
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 39 of 64




with these principles, and, indeed, the MCC’s policies incorporated them into its

quarantine plans throughout the outbreak.

          Of course, this is a case about prison conditions at the MCC, not about policies or

the abstract threat of COVID-19 to inmates. In other words, “determining whether prison

conditions pose a substantial risk of serious harm from COVID-19, or any other risk,

must be determined ‘after accounting for the protective measures [the MCC] has taken.’”

Chunn v. Edge, --- F. Supp. 3d ----, No. 20 Civ. 1590 (RPK) (RLM), 2020 WL 3055669,

at *24 (E.D.N.Y. June 9, 2020) (quoting Valentine v. Collier, 956 F.3d 797, 801 (5th Cir.
2020)).

          �e record shows, with the above guidelines in mind, that the conditions in the

MCC — despite the MCC’s attempts at protective measures — posed a substantial risk to

the health of its inmates. Rather than having a functioning sick-call system, the MCC

admits it entirely failed to review inmates’ electronically submitted complaints due to

neglect in staﬃng of the sick-call inbox. Rather than rigorously and regularly screening

inmates in quarantine or those who had been exposed to the coronavirus, the MCC admits

its staﬀ came to rely on temperature checks and generalized inquiries — ignoring half of

the screening protocol recommended by both MCC’s own policy and the CDC. Rather

than trace the contacts of infected staﬀ, the MCC admits that it failed to conduct the

majority of these investigations. And, rather than attempt to use home conﬁnement,

furloughs, and compassionate release as tools to reduce the density among the most

vulnerable inmates, the prison chose to not pursue that path at all until well after the

initial outbreak had subsided. Furthermore, the MCC does not provide serious rebuttal to

the declarations of the many inmates who testiﬁed that a broad spectrum of their

neighbors developed symptoms of COVID-19 but never received care or isolation —

sometimes despite informing guards and medical staﬀ of their symptoms.

          Many courts have found that prisons exposed to the novel coronavirus present

conditions that meet the objective prong of the constitutional analysis. For example, the


                                              39
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 40 of 64




Sixth Circuit found the objective prong “easily satisﬁed” when examining the situation at

the Elkton BOP facility in Ohio. See Wilson v. Williams, 961 F.3d 829, 2020 WL

3056217, at *7 (6th Cir. 2020); see also Wragg v. Ortiz, No. 20 Civ. 5496 (RMB), --- F.

Supp. 3d ----, 2020 WL 2745247 (D. N.J. May 27, 2020) (“COVID-19 is an

indiscriminate and cruel disease that poses a risk to anyone and everyone, including

prison inmates.”). In so deciding, the Wilson panel pointed to the impossibility of social

distancing and the inherent dangerousness of developing COVID-19 as indicative of the

substantial risk that faces the inmates at Elkton. See Wilson, 2020 WL 3056217, at *7;
see also Martinez-Brooks v. Easter, No. 20 Civ. 569 (MPS), --- F. Supp. 3d ----, 2020 WL

2405350, at *21 (D. Conn. May 12, 2020) (observing that the “structure of the three

facilities at FCI Danbury—even assuming that all reasonable precautions and safety

measures are being fastidiously observed . . . — heightens the risk of transmission” due

to the impossibility of social distancing); Banks v. Booth, No. 20 Civ. 849 (CKK), 2020

WL 1914896, at *7 (D.D.C. Apr. 19, 2020) (same). Other courts have specifically

pointed to a lack of effective screening as a factor in finding that inmates face a

substantial risk from COVID-19 in prison. See, e.g., Valenzuela Arias v. Decker, No. 20

Civ. 2802 (AT), --- F. Supp. 3d. ----, 2020 WL 1847986, at *7 (S.D.N.Y. Apr. 10, 2020)

(suggesting that even daily monitoring of inmates for infection is no substitute for

prevention).

       The conditions facing the MCC are worse than several of the cases described

above because MCC’s failure to identify infected inmates causes the cohorting system to

lose effectiveness as a substitute for social distancing. If one inmate in a cohort falls ill

and the MCC does not have the systems in place to identify him, then the rest of the

cohort can fall ill quickly thereafter. One need only look at the tightly-packed

dormitories of Unit 11-South — containing medically vulnerable inmates — to see how

quickly the virus can spread in the absence of an effective isolation protocol.




                                              40
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 41 of 64




       �e warden is quick to point out that the MCC has been spared deaths among its

inmate population and staﬀ, that no inmates had to be hospitalized for intensive care, and

that the inmates have presented no evidence that the outbreak in the prison was any worse

than the outbreak aﬀecting New York City as a whole. She notes the actions taken by

MCC staﬀ in March and April: implementing a cohorting scheme that reduced the

exposure of inmates to each other, assigning and supplying orderlies to clean common

areas, and educating inmates on practices necessary to reduce transmission risk. Dr.

Lubelczyk and Dr. Beaudouin further argue that it is unlikely that any of the failings to
which the warden admits actually led to increased infections, given other precautions

taken by the prison.

       Judge Rachel P. Kovner of the Eastern District of New York faced a similar fact

pattern regarding an outbreak of COVID-19 at the Metropolitan Detention Center

(“MDC”) in Brooklyn. See Chunn, 2020 WL 3055669. In denying inmates preliminary

injunctive relief similar to that asked for here, Judge Kovner found that the MDC’s

response to COVID-19 — which included, among other steps, “massively restricting

movement within the facility, enhancing sanitation protocols, and creating quarantine and

isolation units”— had proven to be eﬀective because it had resulted in no deaths and only

one hospitalization. Id. at *25. Indeed, in cases that have granted injunctive relief, like

Banks v. Booth in the District of Columbia, courts have often found an existing outbreak

within the facility with the same or greater severity than that of the surrounding area. See

2020 WL 3303006, at *6 (noting that 13.5 percent of inmates in the relevant facilities

were infected one month before the order granting a preliminary injunction); see also,

e.g., Martinez-Brooks, 2020 WL 2405350, at *20 (finding that that there was indisputably

“an active and serious outbreak of COVID-19 at FCI Danbury”); Mays v. Dart, No. 20

Civ. 2134 (MFK), --- F. Supp. 3d ----, 2020 WL 1812381, at *2 (N.D. Ill. Apr. 9, 2020)

(noting the infection of 251 detainees and 150 staff).




                                             41
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 42 of 64




         But the warden has presented this Court with no authority that the situation in the

MCC must deteriorate before the Court can ﬁnd that conditions pose a substantial risk to

inmates’ health. To the contrary, the Supreme Court has been quite clear that a risk of

future harm can provide a basis for a violation of the Constitution. See Helling, 509 U.S.

at 33 (“�at the Eighth Amendment protects against future harm to inmates is not a novel

proposition.”). And, as described above, the risk to inmates is primarily qualitative and

based on the warden’s obligation to protect those in her custody; the unreasonableness of

the risk is not only measured in percentage points of a morbidity or mortality rate, but
also by the injustice of letting men and women live in conditions that leaves them

helpless to protect themselves from the infection. Given the material failings in the

MCC’s system for identifying infected inmates and ensuring their prompt isolation during

the March and April outbreak — especially those medically vulnerable inmates placed in

tight quarters in Unit 11-South — the inmates have made a substantial showing that the

MCC’s inmates faced a substantial danger to their health when the novel coronavirus

circulated through the facility.
         B. Deliberate Indiﬀerence
            to the Risks Facing the Inmates
         But were MCC oﬃcials aware of (or should they have been aware of) the risk

posed by the above conditions? 199 See Darnell v. Pineiro, 849 F.3d 17, 32, 35 (2d Cir.
2017). And, if so, did they disregard that risk by failing to take reasonable measures to

abate it? See Farmer v. Brennan, 511 U.S. 825, 847 (1994). Although MCC oﬃcials

should have at least known about these risks, the Court ﬁnds that the answer to the latter

question is no. �e inmates are therefore not substantially likely to succeed in showing

that the MCC’s steps to adapt to the pandemic were unreasonable.

199
   �e parties have not discussed whether and how the putative inmate class having persons governed by
the Eighth Amendment and persons governed by the Fifth Amendment should aﬀect the Court’s analysis.
Because the Court ﬁnds below that the inmates are unlikely to show that prison oﬃcials knew of or should
have known of the risk faced by inmates and failed to take reasonable steps to abate the risk, its ﬁndings are
the same for both pretrial and convicted inmates.



                                                     42
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 43 of 64




       Oﬃcials certainly knew of the risk COVID-19 posed in a prison setting early on.

Starting in January, more than a month before the WHO declared COVID-19 a pandemic,

BOP distributed guidance to its prisons recommending, inter alia, that prisons identify

areas for quarantining inmates at risk of contracting COVID-19. In March, the MCC’s

warden attended two diﬀerent meetings with stakeholders in the Southern District where

the threat of COVID-19 and plans to continue essential criminal justice procedural

requirements were discussed. On March 23, the CDC released its interim guidance for

prisons, as summarized above. In late March and early April, the Attorney General sent
additional memoranda that stressed the need to proactively use release authorities to

remove the most vulnerable inmates from prisons. All of these documents and meetings

stressed both the risk created by the novel coronavirus and the need to implement social

distancing or a substitute to reduce that risk. Furthermore, the risk came to pass when

dozens of prisoners and staﬀ fell ill.

       �e warden herself acknowledged how delicate the situation was by writing on

March 27, “We have a total of three inmates who have tested positive. . . . We can hold

the line by following and maintaining the safety precautions.” Edge Decl. ex. 9 at MCC

22. �at email message attached an operations guide, which quarantined ﬁve units and

enforced the importance of sanitation and of identifying inmates who exhibited

symptoms. Id. at MCC 23. Indeed, the record is full of internal MCC emails and

memoranda that stress the importance of isolating symptomatic inmates and quarantining

those with whom those inmates had contact. See generally Edge Decl. Ex. 9 (collecting

emails related to quarantine operations). In light of this focus on ﬁnding and isolating

sick inmates, the warden and her senior staﬀ at least should have known that several of its

tools for identifying those inmates were non-functional. It is undisputed that the warden

now knows of these shortfalls based on the admissions she makes in her May 29 letter to

the Court.




                                            43
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 44 of 64




       �e warden makes her stand on the ﬁnal aspect of the merits analysis: whether, in

light of this knowledge, the MCC made reasonable eﬀorts to abate the risk facing the

inmates. �e MCC points to the substantial changes in operations it has put into eﬀect in

a short period of time. Inmates are rarely let out of their cells to congregate with others,

and, when they are, the cohorts remain static and limited to ten people. �e provision of

PPE and sanitation supplies has been vastly expanded since March. �e MCC has

acquired testing capabilities that will allow for more thorough screening of inmates

entering the population. �e case management team has eliminated the backlog of
inmates seeking compassionate release or home conﬁnement. Furthermore, the warden

has implemented a number of policy changes that aim to rectify the failures in processing

sick calls, properly conducting symptom screening, and executing contact tracing

investigations.

       Courts that have denied injunctive relief have pointed to similar eﬀorts by other

prisons and found them to be reasonable. Most notably, three Circuit Courts of Appeals

have vacated preliminary injunctions after determining that the petitioners had failed to

establish deliberate indiﬀerence to the risks to their health. For example, in Wilson v.

Williams, the Sixth Circuit found that the prison “was aware of and understood the

potential risk” but ultimately acted reasonably. 961 F.3d 829, 2020 WL 3056217, at *7

(6th Cir. 2020). In making this ﬁnding, the panel noted that the prison’s eﬀorts to expand

testing and improve its response during the determination of the preliminary injunction

“demonstrate the opposite of a disregard of a serious health risk.” Id.; see also Chunn v.

Edge, No. 20 Civ. 1590 (RPK) (RLM), --- F. Supp. 3d ----, 2020 WL 3055669, at *26

(E.D.N.Y. June 9, 2020). Similarly, the Eleventh Circuit examined eﬀorts to overcome

the impossibility of social distancing and found that when prison oﬃcials “do[] their best

balancing social distancing and regulation applicable to the facility” they do not exhibit

deliberate indiﬀerence, especially when the CDC’s own guidance “presupposes that some

modiﬁcation of its social-distancing recommendations will be necessary in institutional


                                             44
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 45 of 64




settings.” Swain v. Junior, No. 20-11622, --- F.3d ----, 2020 WL 3167628, at *8 (11th

Cir. June 15, 2020); see also Mays v. Dart, No. 20 Civ. 2134 (MFK), 2020 WL 1812381,

at *10 (N.D. Ill. Apr. 9, 2020) (same). And in staying a preliminary injunction order, the

Fifth Circuit observed that that the prison “has taken and continues to take measures—

informed by guidance from the CDC and medical professionals—to abate and control the

spread of the virus. Although the district court might do things diﬀerently, “mere

‘disagreement’ with [the facility]’s medical decisions does not establish deliberate

indiﬀerence.” Valentine v. Collier, 956 F.3d 797, 803 (5th Cir. 2020) (internal citation
removed); see also Wragg v. Ortiz, 20 Civ. 5496 (RMB), 2020 WL 2745247, at *22

(D.N.J. May 27, 2020) (noting the present use of PPE and masks, as well as screening of

newly admitted inmates, as evidence against deliberate indiﬀerence). Each of these cases

show that the prison’s good faith eﬀorts to improve its response — even if it was initially

deﬁcient, as was the case at the MCC — is enough to demonstrate that a petitioner is

unlikely to succeed in showing deliberate indiﬀerence.

       Many of the plans and practices detailed by the warden largely match the

preliminary relief requested by the inmates, suggesting consensus on what is necessary to

make the risk posed by COVID-19 in the MCC more reasonable. �e inmates urge the

Court to order the warden to go further, however, by ordering the testing of all vulnerable

inmates, all staﬀ who report symptoms, and all staﬀ who are exposed to the novel

coronavirus; as well as ordering the warden to detail the frequency of symptom

screening, inmate hygiene and mask provision, and the extent to which the MCC will use

release authorities to reduce the inmate population. See Doc. 74 app. A. But the inmates

have failed to show that the additional protections they seek are necessary to bring the

conditions in the MCC above the constitutional minimum. In a rebuttal report entered

after the warden’s submission, Dr. Venters does not engage with the diﬀerences between

the warden’s proposed policies and those he suggests. Indeed, Dr. Venters writes, “I

agree that aspects of some of these policies, if carried out in practice, would help the


                                             45
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 46 of 64




MCC address COVID-19.” Venters Rebuttal ¶ 2 (emphasis removed). Without expert

testimony disputing the reasonableness of the MCC’s plan, the Court is unable to ﬁnd that

the inmates are likely to succeed on this point.

       Inmates’ counsel likewise show little objection to the policies the warden has

proposed, instead focusing on the risk that the MCC will never implement them. �e

Court is sensitive to this concern. �e record shows that the MCC performed almost no

planning for the pandemic until almost the day the ﬁrst inmate tested positive. It further

shows that, as the outbreak progressed, the MCC had diﬃculty properly operating the
existing sick-call system and implementing the response plans it had created. �is record

renders reasonable the inmates’ doubts on the MCC’s ability to follow through on its

promises.

       But, given that they are seeking an order from this Court directing the action of

MCC oﬃcials, the inmates have the burden of showing a substantial likelihood of

success on the merits. See New York Progress and Protection PAC v. Walsh, 733 F.3d

483, 486 (2d Cir. 2013). �e level of judicial oversight inherent in the warden’s decision

to voluntarily report to the Court every two weeks with data on infections among inmates

and staﬀ and to certify the implementation of her identiﬁed polices provides some

assurance that she is genuine in her willingness to ﬁx the MCC’s initially ineﬀective

response. Cf. E.E.O.C. v. KarenKim, Inc., 689 F.3d 92, 100 (2d Cir. 2012) (per curiam)

(analyzing the “bona ﬁdes of the expressed intent to comply,” “the eﬀectiveness of

discontinuance,” and “the character of the past violations” in determining the propriety of

a permanent injunction).

       Accordingly, the Court ﬁnds that the inmates have failed to show a substantial

likelihood that they will succeed in proving that the MCC is deliberately indiﬀerent to the

serious risks posed by COVID-19. Of course, the MCC may fall short in its eﬀorts to

improve its pandemic response. Should the Court be in a position to issue a ﬁnal ruling




                                             46
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 47 of 64




on the propriety of a permanent injunction, it will consider these factors and a further

developed factual record in its deliberation.

       With the inmates having failed to make their showing of a substantial likelihood

of success on the merits, the Court concludes its analysis and DENIES the inmates’

request for a preliminary injunction. See N. Am. Soccer League, LLC v. U.S. Soccer

Fed’n, Inc., 883 F.3d 32, 45 (2d Cir. 2018) (not considering other preliminary injunction

factors when movant failed to demonstrate substantial likelihood of success in mandatory

injunction case); see also Chunn, 2020 WL 3055669, at *28 (same). Additionally,
because the Court does not issue relief at this time, it does not analyze the parties’

arguments concerning whether relief may be granted to the entirety of the putative class.

See Chunn, 2020 WL 3055669, at *28.
IV.    MOTION TO DISMISS
       Having denied preliminary relief, the Court turns to the warden’s motion to

partially dismiss the inmates’ petition. In that motion, the warden seeks to dismiss any

parts of the petition that seek a release order from this Court. For the following reasons,

that motion is DENIED.

       Federal Rule of Civil Procedure 12(b)(1) requires that an action be dismissed for

lack of subject matter jurisdiction when the district court lacks the statutory or

constitutional power to adjudicate the case. Fed. R. Civ. P. 12(b)(1). �e party asserting

subject matter jurisdiction carries the burden of establishing, by a preponderance of the

evidence, that jurisdiction exists. Morrison v. Nat’l Australia Bank Ltd., 547 F.3d 167,

170 (2d Cir. 2008) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).

“On a Rule 12(b)(1) motion challenging the district court’s subject matter jurisdiction, the

court may resolve the disputed jurisdictional fact issues by referring to evidence outside

of the pleadings . . . .” Zappia Middle E. Constr. Co. Ltd. v. Emirate of Abu Dhabi, 215

F.3d 247, 253 (2d Cir. 2000). When evaluating a motion to dismiss for lack of subject

matter jurisdiction, the court accepts all material factual allegations in the complaint as


                                                47
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 48 of 64




true, but does not draw inferences from the complaint favorable to the plaintiﬀ. J.S. ex

rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004) (citing Shipping Fin. Servs.

Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998)).

        Federal Rule of Civil Procedure 12(b)(6) governs motions to dismiss for failure to

state a claim. “To survive a motion to dismiss, a complaint must contain suﬃcient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible “when the plaintiﬀ pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). �e plaintiﬀ must allege

suﬃcient facts to show “more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556). However, this “ﬂexible ‘plausibility

standard’” is not a heightened pleading standard, In re Elevator Antitrust Litig., 502 F.3d

47, 50 n.3 (2d Cir. 2007) (quotation marks and citation omitted), and “a complaint . . .

does not need detailed factual allegations” to survive a motion to dismiss, Twombly, 550

U.S. at 555.

        �e question on a motion to dismiss “is not whether a plaintiﬀ will ultimately

prevail but whether the claimant is entitled to oﬀer evidence to support the claims.” Sikhs

for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond,

Inc. v. Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995)). “[T]he purpose of Federal Rule

of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal suﬃciency of

the plaintiﬀ’s statement of a claim for relief without resolving a contest regarding its

substantive merits” or “weigh[ing] the evidence that might be oﬀered to support

it.” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal quotation marks and

citations omitted). Accordingly, when ruling on a motion to dismiss pursuant to

Rule 12(b)(6), the Court accepts all factual allegations in the complaint as true and draws

all reasonable inferences in the plaintiﬀ’s favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d


                                              48
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 49 of 64




Cir. 2014); see also Twombly, 550 U.S. at 556 (“[A] well-pleaded complaint may proceed

even if it strikes a savvy judge that actual proof of those facts is improbable . . . .”). “For

purposes of this rule, the complaint is deemed to include any written instrument attached

to it as an exhibit or any statements or documents incorporated in it by reference.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (internal quotation

marks and citations omitted).

        �e warden brings this motion to dismiss the inmates’ claims only insofar as they

seek release from custody. She argues that there are three reasons for doing so: (1) the
requested relief is precluded by the Prison Litigation Reform Act (the “PLRA”) because

the inmates have not met the requirements for obtaining a “prisoner release order,” as

deﬁned by that statute; (2) 18 U.S.C. § 3621 also prohibits the Court from granting the

requested relief because it leaves decisions regarding inmate placement in the BOP’s sole

discretion; and (3) granting the requested relief is barred by collateral estoppel and would

violate well-established principles of “comity” by infringing on the authority of the

district court judges presiding over the inmates’ criminal cases. �e Court considers each

of these arguments in turn and ﬁnds that the PLRA does not apply to the instant action;

that nothing in 18 U.S.C. § 3621 prohibits the Court from remedying constitutional

violations; that collateral estoppel does not preclude review of these claims; and that, to

the extent any principles of comity are implicated by the instant action, these are not an

adequate basis for dismissal at this early stage. As such, the warden’s motion to partially

dismiss is DENIED.
        A. �e PLRA
        �e PLRA provides that “[p]rospective relief in any civil action with respect to

prison conditions shall extend no further than necessary to correct the violation of the

Federal right of a particular plaintiﬀ or plaintiﬀs.” 18 U.S.C. § 3626(a)(1)(A). �e

statute further provides that such relief must be “narrowly drawn, extend[] no further than

necessary to correct the violation of the Federal right, and [be] the least intrusive means


                                              49
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 50 of 64




necessary to correct the violation of the Federal right.” Id. As is relevant to this

litigation, the PLRA also severely curtails courts’ authority to issue so-called “prisoner

release orders.” �e statute deﬁnes a “prisoner release order” as “any order, including a

temporary restraining order or preliminary injunctive relief, that has the purpose or eﬀect

of reducing or limiting the prison population, or that directs the release from or

nonadmission of prisoners to a prison.” Id. § 3626(g)(4). Courts may only issue such

orders if at least two conditions are met. First, a court must have “previously entered an

order for less intrusive relief that has failed to remedy the deprivation of the Federal right
sought to be remedied through the prisoner release order,” with which the defendant has

had “a reasonable amount of time to comply.” Id. § 3626(a)(3)(A). Second, such an

order must be entered by an appropriate three-judge court and only after ﬁnding, by clear

and convincing evidence, that “crowding is the primary cause of the violation of a

Federal right,” and that “no other relief will remedy the violation of the Federal right.”

Id. § 3626(a)(3)(E).

       While the warden contends that release is precluded in this action because the

inmates have indisputably failed to meet the prerequisites for a prisoner release order as

set out by the PLRA, the inmates argue that the PLRA does not apply to this action and

that, even if it did, they are not seeking a “prisoner release order.” �e term “any civil

action with respect to prison conditions” — to which the PLRA only applies — is deﬁned

as:
           [A]ny civil proceeding arising under Federal law with respect to the
           conditions of conﬁnement or the eﬀects of actions by government
           oﬃcials on the lives of persons conﬁned in prison, but does not in-
           clude habeas corpus proceedings challenging the fact or duration of
           conﬁnement in prison[.]
Id. § 3626(g)(2). Both parties agree that the statute plainly excludes “habeas corpus

proceedings challenging the fact or duration of conﬁnement in prison.” �e question

before the Court is whether the inmates’ action challenges “the conditions of



                                              50
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 51 of 64




conﬁnement,” or “the fact or duration of conﬁnement.” Given the unique nature of

COVID-19, its transmission, and the measures required for its prevention, the Court ﬁnds

that it does both, and that such a hybrid action is not covered by the PLRA. Having

arrived at this conclusion, the Court does not need to reach the question of whether the

inmates seek a “prisoner release order” at this juncture.
             The Nature of the Relief Sought
         �e Second Circuit has “assume[d] without deciding” that habeas petitions “that

challenge criminal convictions and sentences,” are “not civil actions covered by the

PLRA.” Jones v. Smith, 720 F.3d 142, 145 n.3d (2d Cir. 2013). �is is in contrast to

“petitions, sometimes brought under 28 U.S.C. § 2241, that complain of conditions of

conﬁnement.” Id. 200 Here, the inmates clearly seek to improve the conditions at MCC

so as to mitigate the spread of COVID-19. 201 For example, they seek greater access to

hygienic supplies and improved cleaning of the facility. �ey also seek increased access

to health monitoring and testing for both inmates and staﬀ, as well as adequate treatment

for those who have COVID-19 symptoms or are suspected of having or are known to




200
   �e Court notes that not all circuits recognize § 2241 habeas petitions as a vehicle for challenging prison
conditions. See, e.g., Aamer v. Obama, 742 F.3d 1023, 1034–38 (D.C. Cir. 2014) (describing split). �e
Supreme Court has yet to address this question. See, e.g., Ziglar v. Abbasi, 137 S. Ct. 1843, 1862–63
(2017) (“[W]e have left open the question of whether [detainees] might be able to challenge their
conﬁnement conditions via a petition for writ of habeas corpus.”).
201
    In their petition, the inmates repeatedly make reference to the phrase “conditions of conﬁnement.”
Petition ¶¶ 86, 89, 93, 94, 95, 96, 101, 102. Indeed, 28 U.S.C. § 2241, under which the inmates assert their
claims, is generally recognized in the Second Circuit as a vehicle to “challenge[] the execution of a federal
prisoner’s sentence, including such matters as the administration of parole, computation of a prisoner’s
sentence by prison oﬃcials, prison disciplinary actions, prison transfers, type of detention and prison
conditions.” Jiminian, 245 F.3d at 146. �is is in contrast to habeas claims brought pursuant to § 2255,
which are “generally the proper vehicle for a federal prisoner’s challenge to his conviction and sentence.”
Id. at 147. Courts have therefore sometimes characterized § 2241 petitions as “analogous to suits under 42
U.S.C. § 1983 complaining of conditions of conﬁnement.” Jones, 720 F.3d at 145 n.3. However, the
classic distinction between claims targeting “conditions of conﬁnement” and claims targeting “the fact or
duration of conﬁnement” begins to break down when the conditions complained of cannot be ameliorated
without also addressing the fact or duration of conﬁnement. Such is the case presented by the novel
coronavirus.




                                                     51
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 52 of 64




have COVID-19. However, the inmates’ request for relief goes further. It seeks an order

directing the warden to:
             d. [R]elease from MCC conﬁnement, with such conditions as may
             be appropriate, of Petitioners and Class members (i) who are eligible
             for release pursuant to the BOP’s statutory authority or directives
             issued by Attorney General Barr; or (ii) for whom release (either
             temporary or permanent) is otherwise reasonable under the extraor-
             dinary circumstances of the COVID-19 pandemic; and
             e. for those inmates who cannot be released under (d) above and
             who are vulnerable to COVID-19 based on CDC criteria, prompt
             transfer from the MCC to another BOP facility where appropriate
             preventive measures may be taken and adequate health care can be
             provided, until such time as the MCC can improve conditions suﬃ-
             ciently to take such measures and provide such care itself.
Petition at 27–28. �e inmates allege that “[r]elease protects the inmates with the

greatest vulnerability to COVID-19 from transmission of the virus,” as well as makes

social distancing possible for the remaining inmates. Id. ¶ 33; see also id. ¶¶ 47–50

(alleging that “[t]he MCC’s failure to release or transfer inmates has resulted in continued

overcrowding,” which has, in turn, created conditions making it “eﬀectively impossible

for inmates to maintain a six-foot distance from others”). As the inmates further allege,

“social distancing [is] required to mitigate the risk of transmission.” Id. ¶ 25. Without

the requested relief, such social distancing is allegedly impossible. Because release is

therefore required to remedy the warden’s alleged deliberate indiﬀerence, the Court ﬁnds
that the inmates are challenging not just the conditions of their conﬁnement, but the very

fact of their conﬁnement as well.

         In analyzing similar claims, courts in the District of Connecticut, the District of

Massachusetts, and the Northern District of Ohio 202 have come to the same conclusion.


202
   �ough the Sixth Circuit recently overturned the preliminary injunction issued in this case, it aﬃrmed
the district court’s ﬁnding that the PLRA did not apply. Wilson v. Williams, No. 20-3447, --- F.3d ----, 2020
WL 3056217, at *5–6 (6th Cir. June 9, 2020). In doing so, however, it also noted “that the district court’s
order requiring transfer from Elkton to another BOP facility was not proper under § 2241.” Id. at *6.
Despite apprising the Court of the Sixth Circuit’s holding in Wilson, neither party has addressed what
eﬀect, if any, its decision to circumscribe relief might have on this case.



                                                     52
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 53 of 64




In Martinez-Brooks v. Easter, No. 20 Civ. 569 (MPS), --- F. Supp. 3d ----, 2020 WL

2405350 (D. Conn. May 12, 2020), the Court also considered whether the PLRA

precluded review of a § 2241 habeas petition brought by inmates who had increased

COVID-19 risk factors. �e petitioners there alleged that,
            [T]heir medical histories and the outbreak at FCI Danbury combine
            to place them in grave danger from COVID-19; that at current facil-
            ity population levels, they and other FCI Danbury inmates cannot
            comply with CDC guidelines for physical distancing; and that as
            long as prisoners are unable to practice physical distancing, any
            other mitigating steps will fail to decrease meaningfully the risk of
            COVID-19 infections at FCI Danbury.
Id., at *16 (internal quotation marks and citation omitted). �at petition sought an order

“either releasing them from custody altogether or releasing them to home conﬁnement

because, absent signiﬁcant de-densifying, people who are conﬁned in prisons, jails, and

detention centers, as well as staﬀ, will ﬁnd it impossible to engage in the necessary social

distancing and hygiene required to mitigate the risk of transmission.” Id. �e court

interpreted these claims as alleging that “nothing short of an order ending [petitioners’]

conﬁnement at FCI Danbury [would] alleviate that violation.” Id. It therefore construed

the petition as one challenging, at least in part, the fact, not just the conditions, of their

conﬁnement.

        Similarly, in Baez v. Moniz, No. 20 Civ. 10753 (LTS), --- F. Supp. 3d ----, 2020
WL 2527865 (D. Mass. May 18, 2020), the petitioners alleged that “[u]nder the current

conditions at PCCF, Respondents have not and cannot protect Petitioners and the class

from this risk of serious harm. In these circumstances, release is the only means of

protecting the inmates and the class they seek to represent from unconstitutional

treatment.” Id., at *2 (internal quotation marks and citation omitted). Based on these

allegations, the court concluded that “this action arises under § 2241 and is properly

viewed, at least in part, as a challenge to the fact or duration of the petitioners’

conﬁnement,” and, therefore, the PLRA did not limit the court’s jurisdiction. Id.



                                               53
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 54 of 64




         Finally, in Wilson v. Williams, No. 20 Civ. 794 (JSG), --- F. Supp. 3d ----, 2020

WL 1940882 (N.D. Ohio Apr. 22, 2020), vacated on other grounds, 961 F.3d 829 (6th

Cir. 2020), the court considered the request of a medically vulnerable subclass that sought

immediate release to home conﬁnement, parole, or half-way houses “at least until the risk

of the virus has abated.” Id. at *6. �e court found that this claim — as opposed to the

larger class’s claims, which included the oversight of a public health expert to mitigate

the risk of COVID-19 — was not merely a challenge to prison conditions, but rather was

“closer to a challenge to the manner in which the sentence is served.” 203 Id. �erefore,
the district court in Wilson found that the subclass’s claims were not subject to the

PLRA’s requirements. Id. at *10.

         At least one court, however, has found that the PLRA does apply to claims like

those of the inmates. In Alvarez v. Larose, the district court for the Southern District of

California found that that “unlike a claim concerning the fact of conﬁnement, Plaintiﬀs’

claims would not exist but for their current conditions of conﬁnement at Otay Mesa.”

Alvarez v. Larose, No. 20 Civ. 782 (DMS) (AHG), --- F. Supp. 3d ----, 2020 WL

2315807, at *3 (S.D. Cal. May 9, 2020). �erefore, the court concluded, the habeas

claim was based on conﬁnement conditions, and was subject to the purview of the PLRA.

Id. In arriving at its conclusion, the Court considered that the plaintiﬀs “[had] not

challenge[d] the reason for their conﬁnement, their conviction or charge, the length of

their sentence, or a release determination based on good time credits—claims that are

often characterized as ‘the core of habeas corpus.’” Id. (quoting Preiser v. Rodriguez,

411 U.S. 475, 487 (1973)). Instead, it found that “their claims [were] based solely on the

conditions inside the OMDC given the COVID-19 pandemic.” Id.

203
   As a result, the Court found that the claim was cognizable under 28 U.S.C. § 2241. Wilson, 2020 WL
1940882, at *6. Notably, the Sixth Circuit, unlike the Second Circuit, does not recognize § 2241 as “the
proper vehicle for a prisoner to challenge conditions of conﬁnement.” Id., at *5 (internal quotation marks
and citation omitted). “However, the Sixth Circuit has also held § 2241 is appropriate for claims
challenging the execution or manner in which the sentence is served.” Id. (internal quotation marks and
citation omitted).



                                                    54
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 55 of 64




         �e warden argues that this case is more like Alvarez than Martinez-Brooks, Baez,

and Wilson because the inmates invoke other types of relief — for example, improved

cleaning of the facility, increased testing and health monitoring, appropriate quarantine

and treatment measures, and so forth — that could potentially cure their constitutional

violation. Compare Alvarez, 2020 WL 2315807, at *3 (“[U]nlike the inmates in Wilson,

Plaintiﬀs fail to argue that there are no set of conditions of conﬁnement that would be

constitutionally suﬃcient.”), with Martinez-Brooks, 2020 WL 2405350, at *16 (ﬁnding

that petitioners had alleged that “nothing short of an order ending their conﬁnement[] . . .
[would] alleviate th[e] [constitutional] violation”), Baez, 2020 WL 2527865, at *2

(ﬁnding that petitioners had alleged that “release is the only means of protecting

Petitioner”), and Wilson, 2020 WL 3056217, at *5 (“[W]here a petitioner claims that no

set of conditions would be constitutionally suﬃcient, the claim should be construed as

challenging the fact or extent, rather than the conditions, of the conﬁnement.” (citations

omitted)). 204 �e Court is unpersuaded by this argument for several reasons. First, as the

inmates in this case well note, “a combination of release and non-release measures is

plainly needed in the extraordinary circumstances of the COVID-19 pandemic, where

social distancing is a critical public health measure that is diﬃcult to achieve in prisons or

jails.” Doc. 57 at 7. It would be unreasonable for the inmates to ask for one form of

relief without the other. Second, the fact that other relief has been sought does not mean

that release is not essential. In other words, none of the additional relief the inmates seek

would allow them to more eﬀectively practice social distancing, which, according to the

petition, is necessary to remedying the warden’s alleged deliberate indiﬀerence. See, e.g.,

Petition ¶ 24 (“Social distancing, wearing a face mask, and vigilant hygiene . . . are the

only known eﬀective measures for protection from COVID-10.” (emphasis added)); id. ¶

25 (“Individuals who are conﬁned in prisons, jails, and other detention centers are

204
   Indeed, this is one of the key distinctions Martinez-Brooks drew on as it declined to adopt the reasoning
in Alvarez. Martinez-Brooks, 2020 WL 2405350, at *16 n.16.



                                                     55
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 56 of 64




generally unable to engage in the social distancing required to mitigate the risk of

transmission.” (emphasis added)).

       �e Court therefore concludes that the inmates challenge, at least in part, the “fact

of conﬁnement.”
           Application of the PLRA
       With this understanding the Court next turns to whether actions that challenge

both the conditions of conﬁnement and the fact of conﬁnement, like this one, are included

in the deﬁnition of “a civil action with respect to prison conditions.” �e Court ﬁnds that

this deﬁnition does not extend to these types of claims.

       To the Court’s knowledge, only one court has conducted an in-depth textual

analysis of the PLRA’s deﬁnition of “a civil action with respect to prison conditions,” as

found in 18 U.S.C. § 3626(g)(2). In Martinez-Brooks, Judge Shea of the District of

Connecticut sought to give eﬀect to all parts of the deﬁnition — both the ﬁrst clause,

“any civil proceeding arising under Federal law with respect to the conditions of

conﬁnement or the eﬀects of actions by government oﬃcials on the lives of persons

conﬁned in prison,” and its qualifying clause, “but does not include habeas corpus

proceedings challenging the fact or duration of conﬁnement in prison.” He found that the

ﬁrst clause, by its very terms, already exempts from the PLRA “habeas petitions

unrelated to conditions of conﬁnement—such as challenges to the validity of a conviction

or the length of the sentence imposed by the court.” No. 20 Civ. 569 (MPS), --- F. Supp.

3d ----, 2020 WL 2405350, at *17 (D. Conn. May 12, 2020). In other words, if the

qualifying phrase were to relate exclusively to these kinds of habeas proceedings, it

would be “superﬂuous.” Id. “By contrast, interpreting the clause to refer to a subset of

habeas petitions ‘with respect to the conditions of conﬁnement . . .’ — namely, those that

challenge the ‘fact or duration of conﬁnement’ by claiming, for example, that no

constitutional conditions of conﬁnement are possible under the circumstances — gives

eﬀect to all parts of the deﬁnition.” Id. After conducting this analysis, Judge Shea


                                            56
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 57 of 64




concluded that actions challenging the fact of conﬁnement as well as the conditions of

conﬁnement were excluded from the PLRA. �e Court ﬁnds this analysis persuasive.

       �e warden argues that this conclusion is based on an incorrect reading of the

Second Circuit’s statement in Jones v. Smith, 720 F.3d 142 (2d Cir. 2013). In a footnote

in that case, the Second Circuit expanded upon its previous holding in Reyes v. Keane, 90

F.3d 676, 678 (2d Cir. 1996), overruled on other grounds by Lindh v. Murphy, 521 U.S.

320 (1997), which held that “Congress did not intend the PLRA to apply to petitions for a

writ of habeas corpus.” �e Second Circuit wrote:
           We recognize that Reyes spoke in general terms to the eﬀect that
           ‘habeas corpus petitions’ are not civil actions covered by the PLRA.
           We nonetheless assume without deciding that, in so saying, the court
           meant habeas corpus petitions that challenge criminal convictions
           and sentences, and not petitions, sometimes brought under 28 U.S.C.
           § 2241, that complain of conditions of conﬁnement, which are anal-
           ogous to suits under 42 U.S.C. § 1983 complaining of conditions of
           conﬁnement.
720 F.3d at 145 n.3. �e warden argues that “[c]ontrary to petitioners’ suggestion, this

statement—that challenges to criminal convictions and sentences are not covered by the

PLRA—does not support their construction of Section 3626(g)(2), and thus their release

claims are governed by Section 3626.” Doc. 73 at 4.

       �e warden’s argument appears to invite the Court to equate the phrase “habeas

corpus petitions that challenge criminal convictions and sentences” with “habeas corpus

proceedings challenging the fact or duration of conﬁnement in prison.” �e Court rejects

this invitation for several reasons. First, as discussed in Martinez-Brooks, the plain text

of the statute is clear. See United States v. Gayle, 342 F.3d 89, 92 (2d. Cir. 2003)

(“Statutory construction begins with the plain text and, if that text is unambiguous, it

usually ends there as well.” (citations omitted)). Second, had Congress intended the

PLRA to exclude only “habeas corpus petitions that challenge criminal convictions and

sentences,” surely a common enough phrase, this is the phrase it would have used. It did

not do so. As the court in Martinez-Brooks found, “the Jones dicta does not clearly


                                             57
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 58 of 64




address whether the PLRA applies to habeas petitions that challenge both conditions of

conﬁnement and the fact or duration of conﬁnement.” 2020 WL 2405350, at 17 n.17.

Finally, to the extent any doubt remains, the very next sentence of the Jones footnote

goes on to state that “[t]he logic of our opinion in Reyes was to distinguish between civil

actions covered by the PLRA and others based on the type of relief sought, rather that the

statute under which relief was sought.” 720 F.3d at 145 n.3. �at is exactly the kind of

distinction the Court makes here.

        For all of these reasons, the Court concludes that the PLRA does not apply to the
instant action.
        B. 18 U.S.C. § 3621
        Next, the warden argues that “Section 3621 precludes the Court from ordering the

transfer of MCC inmates to other BOP facilities or community-based placements even if

it ﬁnds that petitioners’ constitutional claims have merit.” Doc. 73 at 8. Section 3621

provides that the BOP “shall designate the place of the prisoner’s imprisonment,” and that

this designation “is not reviewable by any court,” though it does not deﬁne the “place of

imprisonment.” 18 U.S.C. § 3621(b). As the Second Circuit has held, “[t]he BOP is the

sole agency charged with discretion to place a convicted defendant within a particular

treatment program or a particular facility.” Levine v. Apker, 455 F.3d 71, 83 (2d Cir.

2006) (citing United States v. Williams, 65 F.3d 301, 307 (2d Cir. 1995)).

        �is law is well-established. However, it does not apply to the type of relief at

issue here. As the inmates rightly note, their petition does not ask the Court to review

individual home conﬁnement requests or to challenge any of the individual decisions

made by BOP. Doc. 57 at 14. It also does not, as the warden claims, “seek a court order

overturning BOP’s decision not to release [the inmates] to home conﬁnement or halfway

houses.” Doc. 73 at 9. Indeed, the thrust of the inmates’ allegations appears to be that

BOP has failed to make these decisions at all. Rather, the petition seeks an order

mandating the BOP to act pursuant to its authority under a diﬀerent statutory provision,


                                            58
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 59 of 64




18 U.S.C. § 3624, as expanded by the CARES Act, so as to avoid a constitutional

violation. �e Court does not read this as an invitation to review BOP’s ultimate

individual decisions, but rather as one to ensure that BOP is not acting with deliberate

indiﬀerence in the face of the coronavirus pandemic and its call for adequate preventative

measures. As the court in Martinez-Brooks held, “[w]hile subsection 3621(b) gives the

BOP broad, general authority over designations of and transfers to ‘places of

imprisonment,’ a term that some courts have construed to cover halfway houses as well as

prisons, subsection 3624(c)(2) provides speciﬁc, independent authority to place inmates
in home conﬁnement.” 2020 WL 2405350, at *15 (internal citation omitted). A ﬁnding

that the warden has failed to constitutionally exercise her authority under subsection

3624(c)(2), is therefore “not [a] review[] [of] the BOP’s designation of a place of

imprisonment under subsection 3621(b).” Id. (internal quotation marks and citation

omitted). In other words, “the Court is not reviewing the merits of BOP’s decision as to

where [the inmates] [are] housed, but the constitutionality of the conditions of

conﬁnement it places on [them] regardless of where [they] are housed.” Royer v. Fed.

Bureau of Prisons, 933 F. Supp. 2d 170, 180 (D.D.C. 2013).

         Moreover, if there remains any ambiguity as to whether § 3621 precludes the

Court’s review of the inmates’ claims, the statute must be read otherwise. “[W]here

Congress intends to preclude judicial review of constitutional claims its intent to do so

must be clear.” Webster v. Doe, 486 U.S. 592, 603 (1988). Neither § 3621 nor § 3624

mention any restriction on judicial review of constitutional claims. Indeed, as at least one

court in this district has found, “[w]hile it is true that prison oﬃcials generally have

discretion to transfer an inmate from one correctional facility to another, the transfer is

reviewable if it is otherwise in violation of an individual’s constitutional rights.” Fermin-

Rodriguez v. Westchester Cty. Jail Med Pers., 191 F. Supp. 2d 358, 362 n.3 (S.D.N.Y.

2002) (internal citation omitted). Such a reading properly “avoid[s] the constitutional

question that would arise from a wholesale bar on judicial review in the circumstances of


                                              59
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 60 of 64




this case.” Martinez-Brooks, 2020 WL 2405350, at *15 (citations omitted); see also

Webster, 486 U.S. at 603 (noting that a “serious constitutional question . . . would arise if

a federal statute were construed to deny any judicial forum for a colorable constitutional

claim”) (internal citation omitted)).

        �e Court therefore ﬁnds that 18 U.S.C. § 3621 does not provide a basis for

dismissal.
        C. Improper Collateral Attacks and Risk of Inconsistent Rulings
        Finally, the warden argues that the Court should dismiss the inmates’ release

claims “to avoid inconsistent rulings and prevent inmates from inappropriately

collaterally challenging the decisions of other courts.” Doc. 47 at 17. She argues that

“[p]etitioners and the putative class members may pursue release through a motion for

bail or compassionate release addressed to the district court before which their criminal

case is pending” — indeed three of the four named petitioners already have, albeit

unsuccessfully. 205 Id. at 18. In light of these opportunities, she argues that entertaining

release claims is both barred by collateral estoppel and inappropriate because of general

principles of comity. �e Court addresses each of these arguments in turn.
             Collateral Estoppel
        �e warden argues that “entertaining release in this case runs the risk of creating
inconsistent rulings.” Doc. 47 at 18. Speciﬁcally, she posits that inmates like Fernandez-

Rodriguez, Hatcher, and Woodson, who have already brought claims either for

compassionate release and bail and whose claims have already been denied, have “raised

in motions in their criminal cases the same arguments regarding risks to their health, the

205
    Petitioner Fernandez-Rodriguez’s motion for release on bail in light of concerns relating to MCC’s
management of the coronavirus pandemic was denied by Judge Daniels on April 7, 2020, see United States
v. Fernandez Rodriguez, 20 Crim. 43 (GBD) (ECF No. 27) (S.D.N.Y. Apr. 7, 2020); Petitioner Hatcher’s
emergency motion for compassionate release requesting either home conﬁnement or release on bail due to
the COVID-19 pandemic was denied by Judge Failla on April 16, 2020, see United States v. Hatcher, 18
Crim. 454 (KPF) (ECF No. 233) (S.D.N.Y. Apr. 16, 2020); and Petitioner Woodson’s motion for
compassionate release in light of COVID-19 and the MCC’s inadequate response was denied by Judge
Castel on May 4, 2020, see United States v. Woodson, 18 Crim. 845 (PKC), 2020 WL 2114770 (S.D.N.Y.
May 4, 2020).



                                                  60
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 61 of 64




alleged conditions within the MCC, and why the potential dangers outweighed the ﬂight

and security concerns posed by their release,” and that these claims are therefore barred

by collateral estoppel. Doc. 73 at 11. She points to Woodson as an example of someone

who “repeatedly raised the same arguments he makes now” in support of his motion for

compassionate release or, in the alternative, for transfer to a halfway house or home

conﬁnement. Doc. 47 at 18–19. In that case, Judge Castel, Woodson’s sentencing judge,

denied the motion in part because “[s]upervising Woodson on home conﬁnement with

location monitoring would greatly tax the resources of the Oﬃce of Probation.” United
States v. Woodson, 18 Crim. 845 (PKC), 2020 WL 2114770, at *4 (S.D.N.Y. May 4,

2020). �e warden maintains that “a decision of this Court directing BOP to release

inmates to home conﬁnement would be inconsistent with such decisions.” Doc. 73 at 10.

       �e Court ﬁnds that collateral estoppel does not bar review of the inmates’ release

claims. �e doctrine of collateral estoppel, or issue preclusion, applies when:
           (1) [T]he issues in both proceedings are identical, (2) the issue in the
           prior proceeding was actually litigated and actually decided, (3)
           there was full and fair opportunity to litigate in the prior proceeding,
           and (4) the issue previously litigated was necessary to support a
           valid and ﬁnal judgment on the merits.
United States v. Hussein, 178 F.3d 125, 129 (2d Cir. 1999) (internal quotation marks and

citation omitted). However, as the Second Circuit has held, “[i]ssues that may bear the

same label are nonetheless not identical if the standards governing them are signiﬁcantly

diﬀerent.” Jim Bean Brands Co. v. Beamish & Crawford Ltd., 937 F.2d 729, 734 (2d Cir.

1991). �e warden herself has aptly summarized the diﬀerence in standards between

either a motion for compassionate release or bail pending sentencing and a motion for

habeas corpus alleging deliberate indiﬀerence: “[F]or either a motion for compassionate

release or a motion for bail pending sentencing, the court’s inquiry focuses on the

defendant’s individual circumstances, and not [as in a habeas petition for deliberate

indiﬀerence claims] on the state of mind or actions of prison oﬃcials.” Nor does the



                                             61
      Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 62 of 64




warden suggest that the inmates could have raised their constitutional claims in their

motions for compassionate release. As noted by the court in Martinez-Brooks v. Easter,

the question of whether constitutional violations can be raised in compassionate release

hearings presents a novel question. No. 20 Civ. 569 (MPS), --- F. Supp. 3d ----, 2020

WL 2405350, at *18 (D. Conn. May 12, 2020). However, as the judge in Hatcher’s

criminal proceeding observed, an inmate’s Eighth Amendment claims “would have to be

presented in the procedural vehicle of a habeas petition under 2241 . . . and couldn’t just

be intuited from a compassionate release motion.” United States v. Hatcher, 18 Crim.
454–10 (KPF), Doc. 234 at 14:1–24 (S.D.N.Y. Apr. 16, 2020); see also United States v.

Haney, No. 19 Crim. 541 (JSR), 2020 WL 1821988, at *8 (S.D.N.Y. Apr. 13, 2020)

(declining to interpret compassionate release motion as a habeas petition because “the

Court will not, and cannot, construe what is not a habeas petition as a habeas petition”).

�e warden does not argue to the contrary. 206
             Comity
         �e warden also appeals to general “principles of comity,” as a basis for

dismissing the inmates’ claims, urging the Court to exercise its “equitable restraint.”

Doc. 47 at 18. At the outset, the Court notes that the warden does not point the Court to

any relevant doctrine of abstention or otherwise. As the Supreme Court has cautioned,

“[j]urisdiction existing, . . . a federal court’s ‘obligation’ to hear and decide a case is

‘virtually unﬂagging.’” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 77 (2013)


206
    �is also distinguishes Zambrana v. Califano, 651 F.3d 842, 844 (2d Cir. 1981), on which the warden
relies for support. In Zambrana, Social Security applicants, whose claims had been remanded for further
proceedings, sought to form a nationwide class for due process violations based on processing delays
without ﬁrst seeking relief from remanding courts. �e Second Circuit aﬃrmed the district court’s
dismissal, ﬁnding in part that a remanding court “may adjust its relief to the exigencies of the case in
accordance with the equitable principles governing judicial action.” Id. at 844 (internal quotation marks
and citation omitted). Because “there [was] a clear remedy available to plaintiﬀs . . . in the district courts
that remanded their individual cases to SSA,” the Second Circuit found that it would aﬃrm on that ground
alone, “rather than have the district judge supervise the prompt disposition of remands from scores of other
judges.” Id. at 845. Here, no such “clear remedy” — beyond habeas — is available to the inmates.




                                                     62
     Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 63 of 64




(quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817

(1976)). More importantly, as the inmates aptly note, nothing in the petition asks the

Court “to order the district judges in their criminal cases to grant them compassionate

release, or anything else for that matter.” Doc. 57 at 15.

       As to the sentenced petitioners, the warden cites to no authority that prevents the

BOP from reviewing the inmates for furlough or home conﬁnement, even if the

sentencing judge has denied an application for compassionate release. Indeed, several

judges considering compassionate release applications have noted that the BOP’s tools
for de-densifying prisons in light of the pandemic are far more extensive than those of the

judiciary. See, e.g., United States v. Roberts, 18 Crim. 528–5 (JMF), --- F. Supp. 3d ----,

2020 WL 1700032, at *3–4 (S.D.N.Y. Apr. 8, 2020) (discussing prisoner furloughs

pursuant to 18 U.S.C. § 3622 and “recommending that BOP exercise its discretion to

grant [an inmate] temporary release” (internal quotation marks and citation omitted)). In

this action, the inmates seek an order directing the BOP to make use of these tools. �ere

is nothing that prevents this Court, upon a ﬁnding of a constitutional violation, from

doing so.

       With regard to pretrial detainees, the warden does note that several circuits have

held that a § 2241 petition cannot seek release of a pretrial detainee, “as the authority to

order such release lies exclusively through the bail authority of the criminal court.” Doc.

43 at 18 (citing Reese v. Warden, 904 F.3d 244, 247 (3d Cir. 2018); Medina v. Choate,

875 F.3d 1025, 1029 (10th Cir. 2017); Williams v. Hackman, 364 F. App’x 268 (7th Cir.

2010). However, even these cases — which are not binding on this Court — recognize

that there are “exceptional circumstances” under which pretrial detainees may seek

release through a § 2241 petition. See Reese, 904 F.3d at 246; Medina, 875 F.3d at 1028.

�e inmates argue that such “exceptional circumstances” are present here, where, unlike

in bail hearings, “inmates can gather evidence in support of their common allegations of

systemic constitutional violations—violations that require urgent redress in order to


                                             63
Case 1:20-cv-03315-ER Document 89 Filed 07/02/20 Page 64 of 64
